IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

DELAWAREANS FOR EDUCATIONAL                   )
OPPORTUNITY and NAACP DELAWARE                )
STATE CONFERENCE OF BRANCHES,                 )
                                              )
       Plaintiffs,                            )
                                              )
          v.                                  )    C.A. No. 2018-0029-VCL
                                              )
JOHN CARNEY, Governor of the State of         )
Delaware; SUSAN BUNTING, Secretary of         )
Education of the State of Delaware; KENNETH   )
A. SIMPLER, Treasurer of the State of         )
Delaware; SUSAN DURHAM, Director of           )
Finance of Kent County, Delaware; BRIAN       )
MAXWELL, Chief Financial Officer of New       )
Castle County, Delaware; and GINA             )
JENNINGS, Finance Director for Sussex County, )
Delaware,                                     )
                                              )
       Defendants.

                                  OPINION

                       Date Submitted: August 29, 2018
                       Date Decided: November 27, 2018

Ryan Tack-Hooper, Karen Lantz, ACLU FOUNDATION OF DELAWARE, INC.,
Wilmington, Delaware; Richard H. Morse, Brian S. Eng, COMMUNITY LEGAL AID
SOCIETY, INC., Wilmington, Delaware; Counsel for Plaintiffs.

Barry M. Willoughby, Lauren E.M. Russell, Elisabeth S. Bradley, Lauren Dunkle
Fortunato, YOUNG CONAWAY STARGATT & TAYLOR, LLP, Wilmington, Delaware;
Counsel for Defendants John Carney, Susan Bunting, and Kenneth A. Simpler.

William W. Pepper Sr., Gary E. Junge, SCHMITTINGER & RODRIGUEZ, P.A., Dover,
Delaware; Counsel for Defendant Susan Durham.

Herbert W. Mondros, Helene Episcopo, MARGOLIS EDELSTEIN, Wilmington,
Delaware; Counsel for Defendant Gina Jennings.
Adam Singer, Mary A. Jacobson, NEW CASTLE COUNTY OFFICE OF LAW, New
Castle, Delaware; Counsel for Defendant David M. Gregor.

Norman M. Monhait, ROSENTHAL, MONHAIT & GODDESS, P.A., Wilmington,
Delaware; Counsel for Amicus Curiae The Education Law Center.

LASTER, V.C.
       The Education Clause in Delaware’s constitution states: “[T]he General Assembly

shall provide for the establishment and maintenance of a general and efficient system of

free public schools . . . .”1 This clause manifests Delaware’s commitment to provide a free

public education to all of Delaware’s children. It is a constitutional obligation that rests

squarely on the State.

       In their complaint, the plaintiffs allege that Delaware is failing—profoundly and

pervasively—to meet its constitutional commitment to children from low-income families,

children with disabilities, and children whose first language is not English (collectively,

“Disadvantaged Students”). The numbers of affected students are considerable. Delaware

has over 50,000 low-income students, more than 20,000 students with disabilities, and

almost 10,000 students whose first language is not English.

       In support of their claim that Delaware is failing to educate Disadvantaged Students,

the plaintiffs cite the Delaware Department of Education’s own standards and assessments.

To evaluate student proficiency in grades three through eight, the Delaware Department of

Education uses an assessment tool developed by the Smarter Balanced Assessment

Consortium (the “Smarter Balanced Assessment”). To evaluate student proficiency in

grades eleven and twelve, the Delaware Department of Education uses scores from the

Scholastic Aptitude Test (“SAT”). The Delaware Department of Education uses the

resulting scores to determine whether students are meeting Delaware’s standards for grade-




       1
           Del. Const. art. X, § 1.


                                             1
level proficiency. Only students whose scores meet Delaware’s proficiency standards are

considered to be on track for college and career readiness.

       For the 2015–16 school year, Disadvantaged Students in grades three through eight

achieved the following results on the Smarter Balanced Assessment:2

      Low-Income Students:

       o Language Arts: 35.60% met State standards; 64.40% did not.

       o Math: 25.42% met State standards; 74.58% did not.

      Students With Disabilities:

       o Language Arts: 13.48% met State standards; 86.52% did not.

       o Math: 10.36% met State standards; 89.64% did not.

      English Language Learners:

       o Language Arts: 15.14% met State standards; 84.86% did not.

       o Math: 18.10% met State standards; 81.90% did not.

The highpoint among these figures is the language arts performance of low-income

students, where one in three met the standard for grade-level proficiency. Two in three did

not. In other areas, the results were worse. Three out of four low-income students were not

proficient in math. Nine out of ten students with disabilities were not proficient in either




       2
         See Del. Dept. of Educ., State Template for the Consolidated State Plan Under the
Every      Student      Succeeds      Act      (2017)     [hereinafter    ESSA      Plan],
https://ww2.ed.gov/admins/lead/account/stateplan17/decsa2017.pdf. By citing this
document extensively, the complaint incorporated it by reference. The complaint uses
rounding conventions inconsistently when presenting figures from the ESSA Plan. This
decision presents the figures as they appear in the ESSA Plan.


                                             2
language arts or math. Eight out of ten students learning English as a second language were

not proficient in either language arts or math.

       For the 2016–17 school year, Disadvantaged Students in third and eighth grade

achieved the following results on the Delaware Department of Education’s assessments:

      Low-Income Students:

       o Third Grade Language Arts: 37% proficient; 63% not proficient.

       o Third Grade Math: 39% proficient; 61% not proficient.

       o Eighth Grade Language Arts: 34% proficient; 66% not proficient.

       o Eighth Grade Math: 25% proficient; 75% not proficient.

      Students With Disabilities:

       o Third Grade Language Arts: 21% proficient; 79% not proficient.

       o Third Grade Math: 24% proficient; 76% not proficient.

       o Eighth Grade Language Arts: 11% proficient; 89% not proficient.

       o Eighth Grade Math: 7% proficient; 93% not proficient.

      English Language Learners:

       o Third Grade Language Arts: 32% proficient; 68% not proficient.

       o Third Grade Math: 40% proficient; 60% not proficient.

       o Eighth Grade Language Arts: 5% proficient; 95% not proficient.

       o Eighth Grade Math: 5% proficient; 95% not proficient.

Just one in ten eighth graders with a disability was proficient in language arts. Less than

one in ten was proficient in math. Just one in twenty eighth graders learning English as a

second language was proficient in language arts, with the same holding true for math.




                                              3
       For the 2016–17 school year, students in the eleventh and twelfth grades achieved

the following results:

      Low-Income Students:

       o Reading: 34% met State standards; 66% did not.

       o Essay Writing: 32% met State standards; 68% did not.

       o Math: 12% met State standards; 88% did not.

      Students With Disabilities:

       o Reading: 7% met State standards; 93% did not.

       o Essay Writing: 10% met State standards; 90% did not.

       o Math: 5% met State standards; 95% did not.

      English Language Learners

       o Reading: 6% met State standards; 94% did not.

       o Essay Writing: 7% met State standards; 93% did not.

       o Math: 5% met State standards; 95% did not.

For low-income students, just one in ten demonstrated grade-level proficiency in math. For

students with disabilities, less than one in ten demonstrated grade-level proficiency in

reading, just one in ten demonstrated grade-level proficiency in essay writing, and one in

twenty demonstrated grade-level proficiency in math. For English language learners, less

than one in ten demonstrated grade-level proficiency in any area. Just one in twenty

demonstrated grade-level proficiency in math.

       To reiterate, the complaint does not cite assessments that measured Delaware’s

Disadvantaged Students against an external set of standards that someone else imposed.



                                            4
The complaint cites the criteria for grade-level proficiency that the Delaware Department

of Education chose for itself.

       In addition to citing these educational outputs, the complaint cites educational

inputs. Key indicators of educational quality include levels of spending, teacher

effectiveness, class size, and the availability of support services.

       The complaint alleges that Delaware fails to provide adequate funding for

Disadvantaged Students. One reasonable and common sense inference supported by the

allegations of the complaint is that Disadvantaged Students need more funding and more

services than their more privileged peers. In Delaware, however, the educational funding

system generally provides more support for more privileged children than it provides for

impoverished children.3 Put differently, schools with more Disadvantaged Students receive

less financial support from the State than schools with fewer Disadvantaged Students.

Likewise, school districts with poorer tax bases receive less funding from the State than

school districts with wealthier tax bases. Unlike thirty-five other states, Delaware provides

no additional financial support for educating low-income students. Unlike forty-six other

states, Delaware provides virtually no additional financial support for educating students

who are learning English as a second language.




       3
         Because different schools and school districts have different numbers of students,
it is misleading to compare aggregate funding per school. To establish a basis for
comparison, the complaint describes funding on a per-student basis. This appears to be a
widely used metric in the case law and academic literature. All of the financial comparisons
in this decision are drawn from the complaint and expressed on a per-student basis.


                                               5
       The complaint further alleges that Delaware’s schools fail to provide Disadvantaged

Students with the classroom environments and educational services that they need to

succeed. The complaint alleges that schools can address the needs of Disadvantaged

Students through smaller class sizes, appropriate specialists, dual-language teachers,

adequate counseling, and other efforts designed to reach and engage with student families.

The complaint alleges that in Delaware, schools with more Disadvantaged Students have

larger classes, fewer specialists, fewer counselors, and insufficient dual-language teachers.

The complaint also alleges that many Disadvantaged Students attend schools that have

become re-segregated by race and class.

       At the pleading stage, these allegations support a reasonable inference that Delaware

is failing to fulfill its constitutional obligation to educate Disadvantaged Students. This

reasonable inference draws additional support from the complaint’s allegations regarding

the findings made by a series of committees, established during the past two decades under

the auspices of the General Assembly or by the Governor, which have investigated

Delaware’s public schools, made similar observations, and reached similar conclusions.

       Notably, the plaintiffs do not blame the principals, teachers, and other professionals

who work with Disadvantaged Students. The plaintiffs instead challenge a system that has

charged educators with helping Disadvantaged Students achieve grade-level proficiency,

yet has failed to provide the financial and educational resources that would enable them to

perform that task. The plaintiffs assert that the “system of public schools” is failing

Disadvantaged Students, not the hardworking and well-intentioned professionals who do

their best within the constraints that the system imposes.


                                             6
       As relief, the plaintiffs ask the court to issue the following declaratory judgments:

      All school-age children residing in Delaware have a fundamental right to a free
       public school education.

      The Education Clause requires that the State provide funding for public schools in
       a manner that creates a meaningful opportunity for all students to obtain an adequate
       education.

      Delaware’s existing system of financing its public schools violates the Education
       Clause because it fails to provide the resources that are necessary to educate
       Disadvantaged Students.

      Delaware’s existing system of public schools fails to provide an education for
       Disadvantaged Students that complies with the Education Clause.

In addition to these declarations, the plaintiffs seek equitable relief compelling the State to

comply with its constitutional obligations. This relief would take the form of particularized

injunctions, either mandatory or prohibitive, that would be framed based on the facts

proven at trial.

       As defendants, the plaintiffs have named the three State officials primarily

responsible for overseeing, administering, and enforcing the education laws, including the

system for funding Delaware’s public schools. Those officials are the Governor, the

Secretary of Education, and the State Treasurer. The plaintiffs have sued these individuals

only in their official capacities. No one accuses them of creating the problem. Everyone

agrees that they are sincerely concerned about the quality of public education in this State.

       The State officials have moved to dismiss the complaint. In a striking concession,

they do not argue the complaint’s allegations fail to plead that Delaware’s public schools

are failing to educate Disadvantaged Students. They agree that “not all of Delaware’s




                                              7
public schools are serving Delaware students the way they need to.”4 Instead, they take the

bold position that the Education Clause requires that the State provide students with a

meaningful education. They say that the Education Clause only requires that the system be

“general,” in the sense of generally encompassing all of Delaware’s students, and

“efficient,” in the sense of using centralization to reduce administrative costs and yield

economic efficiencies.

       Under this interpretation, as long as the State established a state-wide program and

labeled it “a system of public schools,” then the State would satisfy the Education Clause.

At the extreme, the State could corral Disadvantaged Students into warehouses, hand out

one book for every fifty students, assign some adults to maintain discipline, and tell the

students to take turns reading to themselves. Because the State does not think the Education

Clause says anything about the quality of education, even this dystopian hypothetical

would satisfy their version of the constitutional standard. Indeed, under a strict

interpretation of the State’s argument, this nightmare scenario would be constitutionally

preferable to the current system, because it would be equally general (it would cover all

students) and much more efficient (it would generate additional cost savings).

       In my view, the plain language of the Education Clause mandates that the State

establish a system of free public schools, and it uses the term “schools” in accordance with

its ordinary and commonly understood meaning—as a place where students obtain an




       4
           Dkt. 20 at 1 (“DOB”).


                                             8
education. The adjectives “general and efficient” relate to and function in service of this

noun. Consequently, when the Delaware Constitution mandates that the State create and

maintain “a general and efficient system of free public schools,” it contemplates a system

that educates students and produces educated citizens. The system of public schools must

actually provide schooling.

       This reading finds support in the legislative history of the Education Clause. During

the decades leading up to the Constitutional Convention of 1897, leaders in Delaware

expressed concern about the quality of its public schools. They criticized Delaware’s

patchwork quilt of numerous small school districts, and they bemoaned the lack of

uniformity that resulted in educational standards that varied widely across the State. These

concerns led the delegates to call for a “a general and efficient system of free public

schools,” but they did not admire these attributes for their own sake. The delegates sought

better educational outcomes, and they wanted a general and efficient system that produced

educated citizens. The legislative history also shows that the delegates expected the

Education Clause to be enforced in court.

       Delaware was not the only state that revised its constitution during the latter half of

the nineteenth century. Sixteen other states adopted similar education clauses in this era.

The highest courts in thirteen of those states have considered whether their comparable

education clauses have a qualitative dimension. All said they do.

       The Education Clause therefore has substantive content and mandates that Delaware

establish and maintain a school system that educates the students it serves. The State

accepts that if this is the case, then the plaintiffs have pled a constitutional violation. In any


                                                9
event, the complaint’s allegations support a reasonable inference that the State is violating

the Education Clause by failing to provide a general and efficient system of public schools

that educates Disadvantaged Students. The complaint’s allegations support a reasonable

inference that the State has determined what a meaningful education should look like. The

complaint’s allegations also support a reasonable inference that the State has demanded

that public schools educate Disadvantaged Students to that standard. But according to the

complaint, a critical component is missing: The State has not provided schools with the

financial and educational inputs that they need to fulfill that charge. As a result,

Disadvantaged Students achieve educational outcomes that fall short of grade-level

proficiency.

       More broadly, the complaint’s allegations support a pleading-stage inference that in

critical respects, Delaware’s system of public schools favors more privileged students at

the expense of Disadvantaged Students. Seventy years ago, citizens could perhaps debate

what might constitute sufficiently comparable schools under the fundamentally unsound

and fully discredited notion of “separate but equal,” yet this court ably determined that

Delaware’s schools for African-American children were not equal to Delaware’s schools

for white children.5 The complaint’s allegations regarding how the State allocates financial

and educational resources, coupled with its allegations regarding how Disadvantaged




       5
        Belton v. Gebhart, 87 A.2d 862, 868 (Del. Ch. 1952) (Seitz, C.), aff’d sub nom.
Gebhart v. Belton, 91 A.2d 137 (Del. 1952), aff’d sub nom. Brown v. Bd. of Educ. of
Topeka, 349 U.S. 294 (1954).


                                             10
Students have become re-segregated by race and class, support an inference that the current

system has deep structural flaws. These flaws are so profound as to support a claim that

the State is failing to maintain “a general and efficient system of free public schools” that

serves Disadvantaged Students. That is particularly true where it appears at the pleading

stage that the three categories of Disadvantaged Students constitute “discrete and insular

minorities,” whose status “tends seriously to curtail the operation of those political

processes ordinarily to be relied upon to protect minorities, and which may call for a

correspondingly more searching judicial inquiry.”6

       The State’s other principal ground for dismissal maintains that even if the Education

Clause requires that Disadvantaged Students receive a meaningful education, and even if

Delaware’s public schools fall short of the mark, the constitutional obligation is not one

the judiciary can enforce. The shortcomings of the public schools, the State says, present a

non-justiciable political question that the courts cannot address.

       To support this argument, the State contends that because the Education Clause

commands that “the General Assembly establish and maintain a general and efficient

system of free public schools,” the judiciary has no role. In my view, the Education Clause

directs the General Assembly to carry out a task. It does not say that the General Assembly

gets to judge for itself whether it has fulfilled that task. Under our system of checks and

balances, the judiciary performs the latter function through the mechanism of judicial



       6
           United States v. Caroline Products Co., 304 U.S. 144, 152 n.4 (1938).



                                             11
review. “[O]nly the Delaware judiciary has the power, ‘province and duty . . . to say what

the law is’ . . . .”7

        As further support for their political-question argument, the State maintains that it

is impossible for a court to determine what constitutes a meaningful education. Fortunately,

the plaintiffs are not asking this court to determine in the abstract what a meaningful

education should look like. They make a more basic and straightforward claim: When

educating Disadvantaged Students, Delaware’s public schools must meet the standards and

criteria that the Delaware Department of Education has chosen for itself. When judged by

this standard, the public school system enjoys an advantage that few of its students ever

receive: the ability to decide what will be on the test. A court can readily apply these

established standards to the facts of the case. A court can also determine whether the current

system discriminates against Disadvantaged Students rather than assisting them.

        Consistent with the vast majority of courts that have addressed similar questions, I

believe this case is justiciable. The judiciary must of course afford full respect to the

General Assembly’s power to declare public policy in this State and to determine what is

in the public interest. The judiciary must also recognize that the General Assembly has

greater institutional competence in many areas and represents the preferred forum for

addressing difficult social issues. And the judiciary must be sensitive to the complexity




        7
        Evans v. State, 872 A.2d 539, 549 (Del. 2005) (quoting Marbury v. Madison, 5
U.S. (1 Cranch) 137, 178 (1803)); accord State ex. rel. Oberly v. Troise, 526 A.2d 898,
905 (Del. 1987).


                                             12
inherent in creating and maintaining a system of public schools, including the many

dimensions and interests involved. Nevertheless, the responsibility for determining

whether a particular statutory regime complies with or violates the Education Clause, either

facially or as applied, lies with the judicial branch.

       Because the plaintiffs have stated justiciable claims, the motion to dismiss is denied.

                          I.       FACTUAL BACKGROUND

       By choosing to move to dismiss the plaintiffs’ complaint, the defendants have

triggered the application of a plaintiff-friendly standard. At this phase of a case, the facts

are drawn from the plaintiffs’ pleading. All well-pled allegations are assumed to be true,

and the plaintiffs receive the benefit of all reasonable inferences.

       Because this opinion applies the standard that governs when a defendant has moved

to dismiss a complaint, the factual recitations in this opinion do not constitute findings of

fact. It may turn out, after trial, that the complaint included allegations that the plaintiffs

believe and which have some evidentiary support, but which the plaintiffs cannot prove by

a preponderance of the evidence. For present purposes, however, the plaintiffs well-pled

allegations must be accepted as true.8



       8
         In this case, the allegations of the complaint are specific and detailed. Many of
them parallel observation about the state of Delaware’s public schools made by Chief
Justice Leo E. Strine, Jr. in 2017 when he delivered the James R. Soles Lecture on the
Constitution and Citizenship at the University of Delaware. See Leo E. Strine, Jr.
Delaware’s Constitutional Mirror Test: Our Moral Obligation to Make the Promise of
Equality Real, 17 Del. L. Rev. 97 (2018) [hereinafter Strine, Mirror Test]. The Chief
Justice delivered his address on September 22, 2017. The Chief Justice reprised these
themes in an editorial that ran a week later in the Wilmington News Journal. See Leo E.


                                              13
A.     Delaware’s System of Public School

       Delaware’s system of public schools serves approximately 138,000 students. 9 The

state has nineteen school districts with 225 traditional public schools.10 Delaware also has

six vocational schools, twenty-four public charter schools, and three magnet schools.11

       Title 14 of the Delaware Code establishes the legal structure for Delaware’s system

of public schools. Through this statute, the General Assembly vested “[t]he general

administration of the educational interests of the State . . . in a Department of Education of

the Executive Branch.”12 By statute, the Department of Education “shall exercise general

control and supervision over the public schools of the State.”13 The Department of

Education is required by statute to “adopt rules and regulations, consistent with the law of

the State, for the maintenance, administration and supervision throughout the State of a

general and efficient system of free public schools.”14 The Department of Education is also




Strine, Jr., How to Fight Resegregation and Inequality in Our Schools, Del. Online (Sept.
28, 2017), https://www.delawareonline.com/story/opinion/contributors/2017/09/28/how-
fight-resegregation-and-inequality-our-schools-dialogue-delaware/710350001/.
       9
             Data     is      for      the      2016-17       school     year.            See
http://www.rodelfoundationde.org/ataglance/ (last visited November 19, 2018).
       10
            Id.
       11
            Id.
       12
            14 Del. C. § 101.
       13
            14 Del. C. § 121.
       14
            14 Del. C. § 122(a).



                                             14
required by statute to establish “rules and regulations . . . governing the statewide

assessment of student achievement and the assessment of the educational attainments of

the Delaware public school system.”15

       The Department of Education has carried out its charge by codifying uniform

academic standards for every major learning subject area at every grade level.16 The

Department of Education also regulates the availability of school resources, personnel, and

other aspects of instruction.17

       To assess the educational performance of Delaware’s public schools, the

Department of Education has adopted a standardized-testing regime known as the

Delaware System of Student Assessment. The system is “designed to measure student

achievement of state content standards,” including grade-level standards and college

readiness.18 It encompasses (i) testing in language arts and mathematics using the Smarter

Balanced Assessment in grades three through eight, (ii) testing uses the Delaware




       15
            14 Del. C. § 151(a).
       16
         See 14 Del. Admin. C. § 501, § 501.1 (listing areas of study subject to “content
standards”); id. § 502 (“Alignment of Local School District Curricula to State Content
Standards”); id. § 503 (requiring local school districts to provide instruction in English
Language Arts, Mathematics, Science, Social Studies, Physical Education, Visual and
Performing Arts, Career and Technical Education, and World Language to grades K-12).
       17
         See, e.g., id. §§ 106-108 (teacher, specialist, and administrator appraisal); id. §
616 (school discipline); id. § 815 (health examinations and screening); id. § 901 (education
of homeless children and youth).
       18
            Id. § 101.



                                            15
Comprehensive Assessments System in grades five, eight, and ten; and (iii) testing using

the SAT in the eleventh and twelfth grades.19 The State has established four levels of

student performance: (i) proficient, (ii) superior, (iii) outstanding, and (iv) inadequate to

demonstrate proficiency.20

       The assessment criteria describe what students must know and be able to do at a

particular grade level. Academic promotion decisions are based on the student’s

assessment results.21 To graduate, high school students must meet the State’s testing

requirements and complete the State’s required coursework.22

       As part of the State-wide regime, the Department of Education issues an annual

report, called an “Educational Profile,” for each Delaware public school (including charter

schools and vocational schools) and for the State as a whole.23 The purpose of the

Educational Profile is “[t]o monitor progress and trends towards the achievement of the

State’s educational goals, to provide parents and citizens with information they can use to




       19
         See Delaware Department of Education, Delaware System of Student
Assessments (DeSSA) Executive State Summary, 2016-2017 Administration 6 (July
2017),        https://www.doe.k12.de.us/cms/lib/DE01922744/Centricity/Domain/535/
DeSSA%20Executive%20State%20Summary%202017.pdf.
       20
            See 14 Del. C. § 153.
       21
            See 14 Del. C. § 151(d).
       22
            See 14 Del. C. § 152.
       23
            See 14 Del. C. § 124A(a).



                                             16
make good choices for their children and to hold the public educational system accountable

for the performance and cost-effective use of public funds.”24

       Delaware’s public schools receive funding from federal, state, and local sources.

For Fiscal Year 2016, 60% came from State sources, 31% came from local sources, and

9% came from federal sources.25

       State funding falls into three buckets. Division I funding pays for administrators,

teachers, and other personnel.26 The State pays for these positions according to a salary

schedule that provides more funding for more senior personnel.27 Division II funding

primarily pays for energy costs and materials and supplies, but can be used for any school

purpose except transportation.28 Division III funding is known as budget equalization

funding and is allocated based on a formula designed to provide additional funds to less

wealthy school districts.29

       The funds allocated to Division I dwarf the amounts allocated to Divisions II and

III. In Fiscal Year 2018, Division I funds constituted 89% of the total for all three buckets.




       24
            14 Del. C. § 124A(b).
       25
            Compl. ¶ 27.
       26
            See id. ¶ 28; 14 Del. C. §§ 1702(a), (c).
       27
            See Compl. ¶ 34; 14 Del. C. § 1705.
       28
            See Compl. ¶ 28; 14 Del. C. §§ 1702(a) & (d), 1706.
       29
            See Compl. ¶ 28; 14 Del. C. § 1707.



                                                17
By contrast, 2.6% of State expenditures went to Division II and 8% to Division III. The

State provides separate sources of funding for transportation and other specific programs.30

       Each year, the Delaware Department of Education allocates funding to school

districts and individual schools based on their “units of pupils” on the last day of

September. The number of students that comprise one unit varies with the type and grade

of the students. For grades four through twelve, twenty “Regular Education” students make

up a unit, as do 8.4 “Basic Special Education” students. For kindergarten through third

grade, 16.2 students make up a unit, regardless of whether the students are Regular

Education students or Basic Special Education students.31

       The number of units determines the number of staff that each school can hire. By

law, at least 98% of the Division I funding associated with a school’s units must be used at

that school. The school district only has flexibility to reallocate the remaining 2%. A school

district can determine how it will deploy the unit funding to hire personnel within each

school, but the number of units is fixed. If a school district allocates a school’s unit funding

for particular staff positions, such as reading specialists or behavioral counselors, it has

less unit funding available for teachers.32

       From 1978 until 1995, the four school districts in northern New Castle County




       30
            See Compl. ¶¶ 29–30.
       31
            See Compl. ¶¶ 31–32; 14 Del. C. §§ 1703–04.
       32
            See Compl. ¶ 33; 14 Del. C. § 1704.



                                              18
operated under federal court oversight to achieve desegregation.33 Shortly after the lifting

of the desegregation order, the General Assembly enacted the Neighborhood Schools Act

of 2000 to regulate the assignment of students to schools in these districts.34 It requires that

the covered school districts assign “every student within the district to the grade-

appropriate school closest to the student’s residence, without regard to any consideration

other than geographic distance and the natural boundaries of neighborhoods,” subject to an

exception only “if a substantial hardship to a school or school district, student or a student’s

family exists.”35 The statute further provides that “no student shall be assigned to any

school on the basis of race and school assignments shall be made without regard to the

racial composition of the schools.”36

B.     Delaware’s Disadvantaged Students

       The complaint seeks relief on behalf of three categories of Disadvantaged Students:

children from low-income families, children with disabilities, and children whose first

language is not English. The complaint asserts that for these students, Delaware has failed

to provide a public school system that delivers on the State’s promise of educational

opportunity.



       33
         See Coalition to Save Our Children v. State Bd. of Educ., 90 F.3d 752, 757-58 (3d
Cir. 1996) (summarizing history of federal oversight).
       34
            See 27 Del. Laws. ch. 287 (2000).
       35
            14 Del. C. § 223.
       36
            Id.



                                                19
                Low-Income Students

       Approximately one-third of the students attending Delaware’s public schools meet

the Delaware Department of Education’s definition of “low income.”37 For the 2016–17

school year, Delaware identified 51,319 students as children from low-income families,

representing more than 37% of the overall student population.38




       37
         Compl. ¶ 84. Delaware places a student within this category if the student’s family
receives benefits under either the Temporary Assistance for Needy Families program
(“TANF”) or the Supplemental Nutrition Assistance Program (“SNAP”).

       TANF is a federally funded block-grant program that Congress implemented in
1996, replacing the federal Aid to Families with Dependent Children program that had
provided financial assistance to low-income families since 1935. Individual states
administer the block grants, determine benefits, and set criteria for receipt. In Delaware,
qualifying for benefits under TANF depends on a combination of factors, including
household income. To provide a general sense of the cutoffs for TANF in Delaware, a
family of two (such as a single parent with one child) can only receive benefits if its gross
household income does not exceed $1,904 per month, or $22,848 per year; a family of four
can only receive benefits if its gross household income does not exceed $2,903 per month,
or $34,836 per year. See generally Temporary Assistance for Needy Families (TANF),
Delaware.gov, www.dhss.delaware.gove/dss/tanf.html (last visited Nov. 15, 2018).

       SNAP is federally funded program, jointly administered with the states, that
provides nutritional assistance to low-income individuals and families. It uses an Electronic
Benefit Transfer card, replacing and modernizing the program historically known as “food
stamps.” See generally A Short History of SNAP, U.S. Dept. of Agric.: Food & Nutrition
Service (Sept. 17, 2018), https://www.fns.usda.gov/snap/short-history-snap. To provide a
general sense of the cutoffs for SNAP in Delaware, a family of two can only receive
benefits if its gross household income does not exceed $1,784 per month, or $21,408 per
year; a family of four can only receive benefits if its gross household income does not
exceed $2,720 per month, or $32,640 per year. See generally Food Supplement Program,
Delaware.gov, https://www.dhss.delaware.gov/dss/foodstamps.html (last visited Nov. 15,
2018).
       38
            Compl. ¶ 85.



                                             20
                 a.        The Challenges Facing Low-Income Students

       Compared to their wealthier peers, low-income students face many disadvantages.

They typically start school behind other students in reading, writing, and mathematics.39

They are also more likely than other students to face challenges due to environmental

factors associated with their low-income status, such as:

     Lack of access to a healthy diet;

     Recurring medical issues;

     Lack of stable housing, and

     Violence at home and in their neighborhoods.

Precisely because their families have low household incomes, these students face higher

levels of financial stress. Broader challenges include pervasive stereotypes about children

who live in poverty.40

       Any of these issues would be individually challenging. For low-income students,

these issues often appear in combination. Without support, low-income students face a

greater risk of developing emotional and behavioral problems, including deficits in their

ability to self-regulate, to focus and pay attention, and to deal with frustration. These

consequences interfere with their ability to learn.41




       39
            Id. ¶ 86(a).
       40
          Id. ¶ 86(b). See generally Ruby K. Payne, A FRAMEWORK FOR UNDERSTANDING
POVERTY (4th ed. 2005) (discussing the different typical experiences of members of
different socioeconomic classes).
       41
            Compl. ¶¶ 86(c)–(e).


                                              21
       Low-income students can overcome these challenges if they receive greater support

from their schools. The complaint identifies measures that have been shown to help

compensate for the challenges associated with low-income status, including:

     smaller class sizes;

     access to more skilled and experienced teachers;

     supplemental supports in counseling, including access to school
      psychologists, and social workers;

     additional reading and math instruction;

     wider availability of after-school programs;

     expanded school-to-work partnership programs; and

     mental health services and wellness centers.

In short, low-income students benefit from targeted and concerted efforts to reach and

engage both the children and their families in effective learning while at the same time

connecting them with available services and supports.42

                b.     The Challenges Of High-Need Schools

       In Delaware, low-income students often cluster in particular schools and school

districts (“High-Need Schools”).43 On average, students in schools where more than 40%

of the population consists of low-income students perform worse academically, read less,




       42
            See id. ¶¶ 87–95.
       43
          See, e.g., Nat’l Ctr. for Educ. Statistics, Concentration of Public School Students
Eligible       for       Free        or      Reduced        School        Lunch       (2018),
https://nces.ed.gov/programs/coe/pdf/coe_clb.pdf.



                                             22
have lower attendance rates, and are more likely to have serious developmental delays and

untreated health problems.44 The complaint alleges that 93 of Delaware’s public schools

have student populations where more than 40% of the students qualify as low-income. In

some of these schools, more than 80% of the students qualify.45

       Because they have more low-income students, and because low-income students

need more educational services, High-Need Schools require more resources than other

schools.46 High-Need Schools also experience higher rates of teacher turnover. In

Delaware, the rate of annual teacher turnover across all schools statewide is 15%. Yet the

annual turnover rate at Bayard Middle School, a High-Need School, is approximately 30%,

and in the 2015–16 school year, it was more than 60%.47

       Because they have more low-income students, and because low-income students

face a range of challenges, High-Need Schools require additional resources to provide

services for these students.48 Providing professional treatment services within schools can

help low-income students address behavioral issues and mitigate discipline problems.

Without designated professionals, teachers must take time away from teaching to address




       44
            Compl. ¶¶ 120, 153, 157, 159–60.
       45
            Id. ¶ 118.
       46
            Id. ¶¶ 127, 137–42; see Strine, Mirror Test, at 109.
       47
            Compl. ¶ 124.
       48
            See Strine, Mirror Test, at 118 (“[K]ids who have less, need more.”).



                                               23
disciplinary problems.49 Likewise, providing wellness centers within schools can help

address health issues. In Delaware, High-Need Schools frequently lack sufficient

professionals, and elementary schools and middle schools rarely have wellness centers.50

                   c.     The Intersection Between Poverty And Race

          Regrettably, Delaware’s public school system has become racially re-segregated,

and many High-Need Schools have vastly higher percentages of students of color than

wealthier schools.51 As a result, the challenges of poverty intersect with dimensions of

race.52

          The complaint identifies salient examples of the re-segregation of Delaware’s

schools and its effect on High-Need Schools. Several examples involve the Red Clay

Consolidated School District, which during the 2016–17 school year had a student

population that was 43.6% white, 6.6% Asian, 20.5% African-American, and 26.5%

Hispanic/Latino. Yet at Warner Elementary School, a High-Need School, the student

population was 2.6% white, 0.7% Asian, 75.5% African-American, and 16.8%

Hispanic/Latino. Over 93% of the students at this High-Need School were students of

color. At Shortlidge Elementary School, another High-Need School, the student population

was 3.3% white, less than 0.5% Asian, 76.7% African-American, and 15.9%



          49
               See Compl. ¶ 93.
          50
               See id. ¶¶ 94–95.
          51
               See id. ¶ 71; Strine, Mirror Test, at 105–06.
          52
               See Strine, Mirror Test, at 115.


                                                  24
Hispanic/Latino. Once again, over 93% of the student population comprised students of

color. These figures contrasted sharply with the student population of Heritage Elementary

School, a low-poverty school, which was 70% white, 2.6% Asian, 9.7% African-American,

and 14.8% Hispanic/Latino. The Charter School of Wilmington, an exceptionally low-

poverty school, was 57.5% white, 30.9% Asian, 6.3% African-American, and 4%

Hispanic/Latino.53

       The complaint alleges that Disadvantaged Children in the City of Wilmington face

additional challenges because they are split into four public school districts. In each district,

they comprise a small minority of the students. To successfully organize and mobilize for

change across the City, families must convince four separate school boards. Because their

numbers are divided among four districts, families have difficulty gaining representation

on the school boards and having their voices heard.54

       The complaint attributes the re-segregation of Delaware’s public schools to the

State’s decision to abandon the enrollment and transportation policies that had previously

resulted in highly integrated public schools, the adoption of the Neighborhood School’s

Act, and the authorization of a charter schools program that permits the use of admission




       53
            See Compl. ¶ 70; Red Clay District, Delaware.gov (Summer 2018),
http://profiles.doe.k12.de.us/SchoolProfiles/District/Student.aspx?checkSchool=0&distric
tCode=32&district=Red+Clay.
       54
            See Compl. ¶¶ 72–77; Strine, Mirror Test, at 118.



                                               25
criteria with a disparate impact on low-income students.55 The complaint alleges that these

policies deprive Disadvantaged Students of an adequate education.

                d.     Delaware’s Counterintuitive Approach To Providing Resources
                       For Low-Income Students

       Given the incremental needs of low-income students relative to their wealthier

peers, schools that predominantly serve low-income students logically should receive more

resources than schools that do not. Because low-income students face additional

educational challenges, it follows that low-income students should receive instruction from

more experienced and effective teachers. At a minimum, low-income students should not

receive instruction from less effective teachers than wealthier students.

       In Delaware, neither proposition is true. Unlike thirty-five other states, Delaware

does not provide any additional funding for low-income students. The unit funding

approach that Delaware uses does not take low-income status into account.

       Delaware also does not take steps to encourage experienced and effective teachers

to work at High-Need Schools. Instead, the opposite is true: Low-income students are five

times more likely than non-low-income students to be taught by a teacher that has been

rated “ineffective.”56




       55
            See Compl. ¶¶ 67–77; 14 Del. C. §§ 220, 501–18.
       56
            Compl. ¶ 92; see Strine, Mirror Test, at 110.



                                              26
       Under the State salary scale, experienced teachers make more money than less

experienced teachers. Largely as a result of the allocation of teachers, Delaware spends

more money on students in wealthier schools than on students in High-Need Schools.57 For

many of Delaware’s public schools, an inverse relationship exists between the number of

low-income students in a school and the amount of funding that goes to the school: The

more low-income students in a school, the less State funding the school receives.58

       A similarly counterintuitive relationship exists between the amount of resources that

a school district receives from the State and the value of its tax base. The amount of local

funding that a school district can raise depends in part on the value of the property in its

tax base. A school district with a more valuable tax basis can more easily raise any given

sum than a less wealthy peer district because the amount raised represents a smaller

percentage of the wealthier district’s tax base.

       To counter the effects of poverty, one might expect that Delaware would provide

more funding to school districts with less valuable tax bases. To its credit, Delaware offers

Division III funding to offset the financial advantage possessed by wealthier districts. But

the effects of Division III funding are swamped by the far larger effect of the Division I




       57
            Compl. ¶¶ 34, 37; see Strine, Mirror Test, at 110.
       58
         Compl. ¶ 35. To support this claim, the plaintiffs analyzed school-by-school data
from the Appoquinimink, Capital, Caesar Rodney, Christina, Indian River, Milford, and
Red Clay Consolidated School Districts. Id.



                                               27
funds that pay personnel costs. The Division III program also does not incorporate any

factor that accounts for the greater needs of Disadvantaged Students.59

       As a result, under the existing system, Delaware provides more funding to districts

with wealthier tax bases than it does to poorer districts. In 2013–14, for example, the tax

basis in the Brandywine School District was 1.5 times more valuable per student than the

tax base in the Woodbridge School District. Yet the State provided funding to the

Brandywine School District that was equivalent to $1,694 more per pupil than the funding

it provided to the Woodbridge School District.60 During the same year, the value of the tax

base in the Appoquinimink School District exceeded the value of the tax base in the Caesar

Rodney School District by more than $100,000 per student, yet the State allocated funding

to the Appoquinimink School District that was equivalent to $450 more per pupil than it

provided to the Caesar Rodney School District.61

       Delaware’s system of unit funding also penalizes High-Need Schools in other

ways.62 To serve the needs of low-income students, High-Need Schools need more

personnel, including professionals with diverse qualifications. With limited exceptions, the

“unit funding” approach treats all students as if they were the same. If a High-Need School




       59
            See id. ¶¶ 46–47.
       60
            Id. ¶ 36.
       61
            Id.
       62
            See generally 14 Del. C. §§ 1703, 1704, 1706



                                             28
wishes to hire reading specialists or counselors, it has less unit funding to pay for teachers

and other personnel. To make the numbers work, High-Need Schools must find the money

by cutting elsewhere.

       One option is to cut extracurricular activities, like clubs and sports, or eliminate

special programs, such as gifted and talented education.63 Schools also may forego a full-

time librarian or cut an art or music teacher.64 These steps deprive low-income students of

opportunities to build confidence, achieve success outside of the traditional classroom, and

develop skills that could lead them out of poverty. The absence of extracurricular activities

and special programs also impairs the ability of children attending High-Need Schools to

obtain admission to selective schools like Conrad School of Science or Cab Calloway

School of the Arts. Unlike children applying from wealthier schools, children from High-

Need Schools cannot point to their participation and achievements in special

programming.65

       Another option is to reduce the number of teachers in traditional subjects and allow

class sizes to increase. In the High-Need Schools in the Christina School District and the

Capital School District, many classes have more than thirty students. As of October 31,

2017, two of the three fifth-grade classes at Smith Elementary School had thirty-six




       63
            See Compl. ¶¶ 127, 146–47.
       64
            See id. ¶ 127.
       65
            See id. ¶ 147.



                                             29
students, and the third had thirty-two students. At Oberle Elementary School, each fifth

grade class had thirty-three to thirty-five students, and each fourth-grade class had thirty-

one to thirty-two students. At Kirk Middle School, the honors social studies class had forty

students.66

       Particularly for low-income students, smaller class sizes—not larger ones—are

linked to student success. Students in large classes suffer from reduced access to certified

teachers. State law mandates that unless the Delaware Department of Education grants a

waiver, there cannot be more than twenty-two students in a class in kindergarten through

third grade.67 To respond to the law and address the problems of large class sizes, High-

Need Schools in the Christina School District have hired additional paraprofessionals in

place of certified teachers.68 Although the paraprofessionals doubtless aid in student

learning and classroom function, the low-income students in these classes are not receiving

the same degree of access to certified teachers that their wealthier and more privileged

peers receive.

       Other practical problems resulting from large class sizes include the basic question

of obtaining books. Science and math curriculum materials are sold in units of thirty.

Unless a school purchases an extra set, there are not enough for every student in a class




       66
            See id. ¶ 128.
       67
            14 Del. C. §1705A(a).
       68
            See Compl. ¶ 133.



                                             30
larger than thirty to have a book. Students have gone without books in Smith Elementary

School, Skyline Middle School, Kirk Middle School, and Bayard Middle School.69 Similar

problems arise with inadequate access to other classroom resources, such as computers.70

       If school districts had greater flexibility in deploying funds, they could shift money

within districts to support their High-Need Schools. State law effectively forecloses that

option by requiring that 98% of the funding generated by a school’s units be used at the

school accounting for the units.71

       Another option is simply to refrain from hiring the needed specialists. At Seaford

High School, a High-Need School, there is no reading specialist. According to the most

recent state test results, more than 65% of the students at Seaford High School fail to meet

the state proficiency standards for language arts.72 The Caesar Rodney School District has

elected not to hire additional counseling staff, resulting in the existing counselors being

overwhelmed by demand. A similar situation exists in the Red Clay Consolidated School

District at A.I. DuPont High School, where a child in need may have to wait a week for an

appointment to see a counselor. Waiting times in the Christina School District also




       69
            See id. ¶¶ 129–33.
       70
            See id. ¶¶ 134, 142.
       71
            See id. ¶ 42; 14 Del. C. §§ 1704, 1706.
       72
            Compl. ¶ 135.



                                              31
approach a week.73 Smith Elementary School chose to forego hiring a computer teacher.74

Linden Hill Elementary School cut its librarian, requiring a technology teacher to double

part-time in that role. In the Christina School District, the high schools and middle schools

do not have full-time librarians.75

                  e.       The Problematic Results Of Delaware’s Approach To Low-
                           Income Students

         Based on the Delaware Department of Education’s own metrics, the complaint

alleges that Delaware’s public schools are failing to educate low-income students. In 2017,

the Delaware Department of Education reported on the number of low-income students in

grades three through eight who met state standards for proficiency in language arts and

math based on the Smarter Balanced Assessment. Based on data from the 2015–16 school

year, only 35.60% of low-income students met state standards in language arts; 64.40%

did not. Only 25.42% of low-income students met state standards in math; 74.58% did

not.76

         For the 2016–17 school year, based on the Smarter Balanced Assessment, the

Delaware Department of Education reported the following results for low-income students

in third and eighth grade:



         73
              See id. ¶¶ 137–38
         74
              Id. ¶ 139.
         75
              Id. ¶ 140.
         76
              See ESSA Plan, supra at 3.



                                              32
        Third Grade Language Arts: 37% proficient; 63% not proficient.

        Third Grade Math: 39% proficient; 61% not proficient.

        Eighth Grade Language Arts: 34% proficient; 66% not proficient.

        Eighth Grade Math: 25% proficient; 75% not proficient.77

         For the same year, based on performance on the SAT, the Delaware Department of

Education reported the following results for low-income students in eleventh and twelfth

grade:

        Reading: 34% met State standards; 66% did not.

        Essay Writing: 32% met State standards; 68% did not.

        Math: 12% met State standards; 88% did not.78

These results support a reasonable inference that Delaware is not providing a system of

public schools that is fulfilling its educational purpose for low-income students.

                   Students With Disabilities

         Approximately 15% of the students attending Delaware’s public schools have at

least one diagnosed disability. For the 2016–17 school year, this percentage translated into

approximately 20,000 children.79




         77
              Compl. ¶¶ 80–81.
         78
              Id. ¶ 82.
         79
              Id. ¶ 97.



                                                33
       Students with disabilities can qualify for additional services under two federal

statutes. The first is Section 504 of the Rehabilitation Act of 1973, 80 which is designed to

protect the rights of individuals with disabilities to participate in programs and activities

that receive federal financial assistance. The implementing regulations require that a school

district provide a “free appropriate public education” to each qualified student with a

disability within the school district’s jurisdiction, regardless of the nature or severity of the

disability. To receive services under Section 504, a student must have a formally diagnosed

physical or mental impairment that substantially limits one or more major life activities. 81

Generally speaking, the purpose of providing services under Section 504 is to enable

children with disabilities to learn alongside their peers and have access to the same

educational opportunities that their classmates receive. School districts seek to achieve this

goal by providing accommodations, such as seating at the front of the class, extended time

on tests, access to textbooks in alternative formats (like audiobooks), and the ability to take

short breaks. Students also may receive services such as speech-language therapy,

occupational therapy, or help with study skills. In some cases, the 504 Plan may

contemplate modifications in the educational program, such as shorter readings or fewer




       80
           29 U.S.C. § 794 (“No otherwise qualified individual with a disability in the United
States . . . shall, solely by reason of her or his disability, be excluded from the participation
in, be denied the benefits of, or be subjected to discrimination under any program or activity
receiving Federal financial assistance . . . .”).
       81
            See 34 C.F.R. § 104.3(j)(2).



                                               34
vocabulary words. Once a child has been identified as eligible for supports or services

under Section 504, the school district must prepare a “504 Plan,” which documents the

accommodations or modifications that the child will receive.82

       The second statute is the Individuals with Disabilities Education Act (“IDEA”),

which mandates that children with statutorily identified types of disabilities receive special

education and related services that will enable them to receive “a free appropriate public

education.”83 In general, the IDEA defines a “child with a disability” as a child

       (i) with intellectual disabilities, hearing impairments (including deafness),
       speech or language impairments, visual impairments (including blindness),
       serious emotional disturbance (referred to in this chapter as “emotional
       disturbance”), orthopedic impairments, autism, traumatic brain injury, other
       health impairments, or specific learning disabilities; and (ii) who, by reason
       thereof, needs special education and related services.84

Within thirty days after determining that a child is eligible, the school district must prepare

an Individualized Education Plan (“IEP”) for the child. In contrast to a 504 Plan, which

seeks to enable the child with a disability to learn in the same environment as peers, an IEP

contemplates individualized special education and related services to meet the unique

needs of the child.85



       82
         See generally Disability Discrimination: Frequently Asked Questions, U.S. Dept.
of Educ., https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/disability.html (last
visited Nov. 15, 2018).
       83
            See 20 U.S.C. §§ 1400(d)(1)(A), 1401(9).
       84
            20 U.S.C. § 1401(3)(A).
       85
          See generally IDEA: Individuals with Disabilities Education Act, U.S. Dept. of
Educ., https://sites.ed.gov/idea/?src-policy-page (last visited Nov. 15, 2018).


                                              35
                a.     Delaware’s Counterintuitive Approach To Providing Services
                       To Students With Disabilities

       Precisely because they have at least one disability, these students need more

resources and support to succeed than students without disabilities. Schools who serve

larger numbers of students with disabilities logically should reserve more resources than

schools that do not.

       Yet as with low-income students, Delaware takes a counter-intuitive approach to

providing resources to students with disabilities. Delaware does not allocate any additional

resources to schools that serve students with disabilities in kindergarten through third

grade. The only exception is if a student has an IEP that identifies their required educational

program as “intensive” or “complex.”86 During the critical formative years, Delaware does

not allocate any additional resources for schools serving students with 504 Plans or who

have IEPs calling for individualized programs that are neither “intensive” nor “complex.”

       Delaware’s counterintuitive approach extends to staffing. Because children with

disabilities require more services, including specialized staff, it would be logical for

schools serving children with disabilities to receive additional staff, including appropriate

specialists. Delaware, however, has not provided schools with enough specialists to support

students with disabilities, and the problem is particularly acute for children in kindergarten




       86
            Compl. ¶ 100.



                                              36
through third grade.87 For example, children attending Bayard Middle School and Marshall

Elementary School in the Christina School District have faced delays in obtaining IEPs—

and some never receive them—because the district lacks sufficient specialists to conduct

the evaluations.88 The specialists that the Christina School District does have carry

overwhelming caseloads of more than 100 students. As a result, children who have IEPs

often go without services because their specialists are too overworked.89

       Starved of the necessary resources, Delaware’s schools have developed stopgap

measures. Some schools hired general education teachers who also have the certification

required to teach special education students. Although an improvement over no special

education at all, these professionals must perform double duty filling both roles.90 A more

pernicious stopgap measure is the apparent refusal of Delaware’s public schools to identify

children who need IEPs. The percentage of students identified as needing IEPs has been

rising across the country, while falling in Delaware.91 There is no reason to believe that

children in Delaware are different. Rather, Delaware’s policies create powerful incentives

for schools to resist identifying students who need services.




       87
            Id. ¶ 103.
       88
            Id. ¶ 104.
       89
            Id. ¶ 105.
       90
            Id. ¶ 106.
       91
            Id. ¶ 101.


                                            37
                b.     The Problematic Results Of Delaware’s Approach To Students
                       With Disabilities

       Based on the Delaware Department of Education’s own metrics, the complaint

alleges that Delaware’s public schools are failing to educate students with disabilities. For

the 2015–16 school year, using the Smarter Balanced Assessment, the Delaware

Department of Education identified the number of students with disabilities in grades three

through eight who met its own standards for proficiency in language arts and math. In

language arts, 13.48% of students with disabilities met State standards; 86.52% did not. In

math, 10.36% of students with disabilities met State standards; 89.64% did not.92

       For 2016–17, based on the Smarter Balanced Assessment, the Delaware Department

of Education reported on the number of students with disabilities in third and eighth grade

who met Delaware’s standards:

      Third Grade Language Arts: 21% proficient; 79% not proficient.

      Third Grade Math: 24% proficient; 76% not proficient.

      Eighth Grade Language Arts: 11% proficient; 89% not proficient.

      Eighth Grade Math: 7% proficient; 93% not proficient.93

       For the same year, based on their performance on the SAT, the Delaware

Department of Education reported on the number of students with disabilities in the

eleventh and twelfth grades who met Delaware’s standards:



       92
            ESSA Plan, supra, at 3.
       93
            Compl. ¶¶ 80–81.



                                             38
      Reading: 7% met State standards; 93% did not.

      Essay Writing: 10% met State standards; 90% did not.

      Math: 5% met State standards; 95% did not.94

These results support a reasonable inference that Delaware is not providing a system of

public schools that is fulfilling its educational purpose where students with disabilities are

concerned.

                  English Language Learners

       Approximately 7% of the students attending Delaware’s public schools are learning

English as a second language. For the 2016–17 school year, this percentage translated into

approximately 9,980 children.95 Approximately two-thirds of Delaware’s English language

learners are in High-Need Schools.96

       The predominant language for teaching students in Delaware is English. Precisely

because these students are learning English, they need more resources and support to

succeed. Schools who serve larger numbers of students who are learning English as a

second language logically should reserve more resources than schools that do not.

       Delaware does not provide any additional funding for educating students who are

learning English as a second language. Delaware is one of only four states that does not




       94
            Id. ¶ 82.
       95
            Id. ¶ 107.
       96
            Id.



                                              39
allocate any additional funding to serve the unique needs of these students.97

       Many school districts do not have sufficient teachers who are trained to teach

English as a second language (“ESL”).98 The accepted educational standard is that a student

learning English as a second language should see an ESL teacher five days per week. At

New Castle Elementary School in the Colonial School District, students see an ESL teacher

only twice a week.99

       Based on the Delaware Department of Education’s own metrics, the complaint

alleges that Delaware’s public schools are failing to educate students who are learning

English as a second language. For the 2015–16 school year, using the Smarter Balanced

Assessment, the Delaware Department of Education identified the number of ESL students

in grades three through eight who met its own standard for proficiency. In language arts,

only 15.14% met State standards; 84.86% did not. In math, only 18.10% met State

standards; 81.90% did not.100

       For the 2016–17 school year, the Delaware Department of Education reported on

the number of ESL students in third and eighth grade who met the State’s standards for

proficiency based on the Smarter Balanced Assessment:



       97
         See 2017–18 Delaware Public Education at a Glance, Rodel Found. of Del.,
http://www.rodelfoundationde.org/ataglance (last visited Nov. 19, 2018).
       98
            Compl. ¶ 110; see id. ¶¶ 112, 114.
       99
            Id. ¶ 111.
       100
             ESSA Plan, supra, at 3.



                                                 40
      Third Grade Language Arts: 32% proficient; 68% not proficient.

      Third Grade Math: 40% proficient; 60% not proficient.

      Eighth Grade Language Arts: 5% proficient; 95% not proficient.

      Eighth Grade Math: 5% proficient; 95% not proficient.101

       For the same year, the Delaware Department of Education reported on the number

of students learning English as a second language in eleventh and twelfth grade who met

the State’s standards for proficiency based on their performance on the SAT:

      Reading: 6% met State standards; 94% did not.

      Essay Writing: 7% met State standards; 93% did not.

      Math: 5% met State standards; 95% did not.102

These results support a reasonable inference that Delaware is not providing a system of

public schools that is fulfilling its educational purpose for ESL students.

C.     The State’s Knowledge Of The Problems And Potential Solutions

       The complaint pleads that Delaware’s officials have long known about the problems

facing Disadvantaged Students and the potential solutions for addressing them. In April

2000, when the General Assembly adopted the Neighborhood Schools Act, it established

a Wilmington Neighborhood Schools Committee to report on the challenges facing High-

Need Schools and propose solutions. Although focused on schools in Wilmington, the




       101
             Compl. ¶¶ 80–81.
       102
             Id. ¶ 82.



                                             41
committee’s observations and recommendations applied equally to High-Need Schools

elsewhere in Delaware.103 The committee’s report detailed how the State’s educational

funding formula was failing to serve the needs of low-income students. It also explained

that High-Need Schools required additional funding from the State to be able to recruit and

develop the professionals necessary to provide students with an adequate education.104

       In 2008, the General Assembly established the Wilmington Education Task Force

and charged it with examining the state of public education in the City of Wilmington. 105

The report made a variety of recommendations for improving public education in the City

of Wilmington. Among other things, the report observed that State funding formulas must

be modified to reflect the diverse needs of students and to ensure that schools have adequate

and equitable funding.106 The report also discussed the need to recruit additional teachers

for High-Need Schools and provide them with supplemental training.107 Although focused

on schools in Wilmington, the committee’s observations and recommendations again




       103
             See Compl. ¶ 155.
       104
         See id. ¶¶ 154–55. See generally Harden v. Christina School District, 924 A.2d
247, 255–56 (Del. Ch. 2007) (Strine, V.C.).
       105
          Compl. ¶ 157; see Wilmington Educ. Task Force, Final Report (2008),
http://www.rodelfoundationde.org/wp-content/uploads/2016/10/Wilmington-Public-
Schools-Task-Force-2008.pdf.
       106
             See Wilmington Educ. Task Force, supra, at 7.
       107
             See id. at 9.



                                             42
applied to High-Need Schools across Delaware.108

      In 2014, Governor Jack Markell established the Wilmington Education Advisory

Committee to provide input on educational issues. In April 2015, the committee issued a

report that criticized Delaware’s system for funding public schools and recommended

changes.109

      In 2015, the Delaware General Assembly adopted a joint resolution that recognized

the problems inherent in Delaware’s system for funding public schools, as well as the

problems faced by Disadvantaged Students.110 In the resolution, the General Assembly

made the following determinations:

     “[T]he current education funding system was developed 3/4 of a century ago and
      does not reflect the needs of today’s children, teachers, schools, and districts . . .
      .”111

     “Delaware is 1 of only 4 states in the nation that does not provide additional funding
      for English language learners, and 1 of only 15 states that does not provide
      additional funding for students in poverty . . . .”112




      108
            Compl. ¶ 160.
      109
         See Wilmington Educ. Advisory Comm., Strengthening Wilmington Education:
An            Action            Agenda              (2015),            https://cpb-us-
w2.wpmucdn.com/sites.udel.edu/dist/7/3504/files/2015/08/weac-final-book-2015-web-
uxn0ge.pdf.
      110
            See S.J. Res. 4, 148th Gen. Assemb. (Del. 2015).
      111
            Id. at 1.
      112
            Id.



                                             43
      “A modernized education funding system . . . would allow the State to target
       resources to students in poverty, students with disabilities, English language
       learners, and other high-needs children . . . .”113

Having made these findings, the General Assembly established an Education Funding

Improvement Commission to conduct a comprehensive review of Delaware’s public

education funding system and make recommendations to modernize and strengthen the

system. The General Assembly instructed the commission to make recommendations

regarding (i) “[t]ransitioning to a student-focused funding system and weighting funding

based on demographic characteristics of students,” and (ii) “[i]ntroducing more flexibility

for the state, districts, and schools to raise and spend resources more effectively for their

students.”114 The complaint does not describe the resulting report, but publicly available

information indicates that the commission conducted a substantial amount of work and

made important recommendations.115

       The various reports exhibit a remarkable consensus about the key steps that the State

needs to take to address the problems with Delaware’s public schools and improve

educational outcomes for Disadvantaged Students. Foremost among the recommendations

is to restructure how Delaware funds its public schools.




       113
             Id.
       114
             Id. at 2.
       115
          See Education Funding Improvement Commission, Del. Dept. of Educ.,
https://www.doe.k12.de.us/page/2602 (last visited Nov. 15, 2018).


                                             44
D.     This Litigation

       On January 16, 2018, the plaintiffs filed this litigation. Both plaintiffs are

institutions with a strong interest in Delaware’s educational system and the challenges

faced by Disadvantaged Students.

       Delawareans for Educational Opportunity is a nonprofit association of Delawareans

who are concerned about whether the State is providing all children with an adequate

education. They have joined together for the purpose of improving the Delaware education

system so that all children have a meaningful opportunity to obtain an adequate education

regardless of where they live, their economic circumstances, their health, their disability

status, or their first language. The membership of Delawareans for Educational

Opportunity includes the parents of Disadvantaged Students who are enrolled in

Delaware’s public schools.

       The NAACP Delaware State Conference of Branches (“NAACP-DE”) is a non-

partisan organization affiliated with the National Association for the Advancement of

Colored People. NAACP-DE has seven branches located throughout the State. NAACP-

DE’s mission is to ensure the political, educational, social, and economic equality of rights

of all persons and to eliminate race-based discrimination. NAACP-DE is dedicated to

ensuring that all students in Delaware have an equal opportunity to obtain a high quality

public education. Members of the NAACP-DE have worked since 1915 to remove barriers

to the participation of minority students on a fully equal basis, and to ensure that all students

receive the services they need to succeed. The members of NAACP-DE and its branches

include parents of Disadvantaged Students who are enrolled in Delaware’s public schools.


                                               45
       The plaintiffs’ complaint asserted three claims. In Counts I and II, the plaintiffs

asserted that the State of Delaware is violating the Education Clause. Count III asserted

that the counties are violating the statutory requirement that the assessed value of property

reflect the property’s “true value in money.”116 In an earlier decision, this court held that

Count III stated a claim on which relief could be granted.117 This decision addresses Counts

I and II.

       As defendants for Counts I and II, the plaintiffs named John Carney, Susan Bunting,

and Kenneth A. Simpler. As defendants for Count III, the plaintiffs named three county

officials who are responsible for collecting taxes in their respective counties. Because this

decision addresses Counts I and II, it does not discuss the county officials.

       Carney is Delaware’s current Governor. The Governor is vested with “[t]he supreme

executive powers of the State” and is charged with “tak[ing] care that the laws be faithfully

executed.”118 Governor Carney has recognized the problems that Disadvantaged Students

face. In 2017, he characterized powerfully and accurately the situation described in the

complaint, observing that while Delaware’s public schools have many dedicated teachers




       116
             9 Del. C. § 8306(a).
       117
          See Delawareans for Educ. Opportunity v. Carney, 2018 WL 4849935 (Del. Ch.
Oct. 5, 2018).
       118
             Del. Const. art. III, §§ 1, 17.



                                               46
and principals, the levels of student proficiency at many schools fall “well short of what’s

acceptable.”119 He continued by observing that

       right now, we’re consigning far too many of our students to a life that no
       parent wants for their child. Every student we graduate who can’t do basic
       math or who can’t read or write, we’re sending into the world knowing he or
       she doesn’t have the tools to succeed. Doors are closing for these children
       before they even leave the third grade.

       I believe, and I know you do too, that it would be immoral to let this situation
       continue this way.120

At its core, the complaint asserts that the situation Governor Carney identified is not only

a moral problem, but also a violation of the Education Clause.

       Bunting is Delaware’s current Secretary of Education. The Secretary of Education

is “[t]he administrator and head of the Department [of Education,] appointed by the

Governor, with the advice and consent of the Senate, and . . . serve[s] at the pleasure of the

Governor.”121 The Department of Education is vested with “[t]he general administration of

the educational interests of the State.”122




       119
          Governor Carney to Christina Board: Let’s Partner to Improve Wilmington
Schools, Delaware.gov (Oct. 3, 2017), https://news.delaware.gov/2017/10/03/governor-
carney-christina-board-lets-partner-improve-wilmington-schools/.
       120
             Id.
       121
             14 Del. C. § 102(a).
       122
             14 Del. C. § 101.



                                              47
       Simpler is Delaware’s current State Treasurer. The State Treasurer is the “Trustee

of the School Fund” and “make[s] disbursements authorized by law.”123 The State

Treasurer also “serve[s] as treasurer of each reorganized school district in the State” as well

as receiver and custodian of “all moneys to which the reorganized school districts are

entitled by law and all those moneys collected for school purposes by the receiver of taxes

and county treasurer . . . .”124

       To reiterate, no one has accused these individuals personally of engaging in any

wrongdoing. No one suggests that they created the current situation. The plaintiffs instead

challenge the educational system. Because the plaintiffs are focused on the system rather

than the individuals, this decision does not refer to the officials by name. It refers to the

“State” and speaks in terms of positions that “the State” has taken.

       The plaintiffs seek relief in the form of the judicial declarations described in the

introduction. They also seek orders and decrees that would require the State to cease

violating its constitutional obligations. The framing of specific relief, if warranted, will

take place only after a trial, and only if the plaintiffs successfully prove a constitutional

violation.




       123
             29 Del. C. §§ 2704, 2705(b).
       124
             14 Del. C. § 1047.



                                              48
                              II.       LEGAL ANALYSIS

       In Brown v. Board of Education of Topeka,125 the Supreme Court of the United

States recognized the fundamental importance of education, both for individual success

and as the foundation for civil society:

       [E]ducation is perhaps the most important function of state and local
       governments. . . . It is required in the performance of our most basic public
       responsibilities . . . . It is the very foundation of good citizenship. Today it is
       a principal instrument in awakening the child to cultural values, in preparing
       him for later professional training, and in helping him to adjust normally to
       his environment. In these days, it is doubtful that any child may reasonably
       be expected to succeed in life if he is denied the opportunity of an
       education.126

“Providing public schools ranks at the very apex of the function of a State.” 127 “Indeed,

education is often viewed as a state-given fundamental right.”128

       The Education Clause represents Delaware’s promise to provide educational

opportunity through “a general and efficient system of free public schools.” In Counts I

and II of their complaint, the plaintiffs contend that Delaware has failed to fulfill its promise

to educate Disadvantaged Students.




       125
             347 U.S. 483 (1954).
       126
             Id. at 493.
       127
             Wisconsin v. Yoder, 406 U.S. 205, 213 (1972).
       128
         Edward S. Sacks, Education Article X, in THE DELAWARE CONSTITUTION OF
1897: THE FIRST ONE HUNDRED YEARS 169, 171 (Randy J. Holland & Harvey Bernard
Rubenstein eds., 1997) [hereinafter FIRST ONE HUNDRED YEARS].



                                               49
       The State has moved to dismiss both counts, arguing that the legal theories fail to

state a claim on which relief can be granted. When considering such a motion, “(i) all well-

pleaded factual allegations are accepted as true; (ii) even vague allegations are well-

pleaded if they give the opposing party notice of the claim, [and] (iii) the Court must draw

all reasonable inferences in favor of the non-moving party.”129 When applying this

standard, “dismissal is inappropriate unless the plaintiff would not be entitled to recover

under any reasonably conceivable set of circumstances susceptible of proof.”130

       The State argues that it can meet this high bar for Count I because the Education

Clause does not mandate any minimum level of education. As the State sees it, the

Education Clause only requires something that can be called a “system of public schools.”

It does not matter for constitutional purposes whether the system does any educating. In

the State’s view, the complaint’s allegations about Disadvantaged Students not receiving

an education are beside the point and do not matter, because the Education Clause does not

require that the State provide Disadvantaged Students with an education.

       The State attempts to obtain dismissal of Count II by misconstruing what the

plaintiffs seek. The complaint asserts that because the Education Clause mandates that the

State create and maintain a system of public schools, the State must provide enough

financial resources to each school district to enable the district’s schools to meet that




       129
         Savor, Inc. v. FMR Corp., 812 A.2d 894, 896–97 (Del. 2002) (internal quotation
marks and footnotes omitted).
       130
             Id. (internal quotation marks omitted).


                                               50
constitutional mandate, including for Disadvantaged Students. The plaintiffs maintain that

the State is not providing sufficient resources to educate Disadvantaged Students. Instead,

counterintuitively, the State is discriminating against Disadvantaged Students by providing

more funding to wealthier districts with fewer Disadvantaged Students and less funding to

poorer districts with more Disadvantaged Students. The State has reinterpreted this claim

as a demand for an equal amount of funding per student. The State correctly observes that

the Education Clause does not require an equal amount of funding per student, but that is

not what the plaintiffs are contending.

       The State finally claims that even if the complaint adequately pleads that Delaware’s

system of public schools is failing to meet its constitutional commitment to Disadvantaged

Students, the claim is nevertheless non-justiciable. The State argues that the General

Assembly must be permitted to decide for itself whether it has fulfilled its constitutional

mandate.

       For the reasons that follow, this decision rejects these positions. Counts I and II state

justiciable claims on which relief can be granted.

A.     Count I: The Claim That Delaware’s System Of Public Schools Fails To
       Provide A Meaningful Education To Disadvantaged Students

       In Count I, the plaintiffs contend that Delaware’s public schools are not providing

a meaningful education to Disadvantaged Students. In support of this claim, they cite (i)

the dismal educational outcomes that Disadvantaged Students achieve on the assessment

tools that the Delaware Department of Education has selected to evaluate grade-level

proficiency and (ii) the inadequate levels of educational inputs that Disadvantaged Students



                                              51
receive, particularly when clustered in High-Need Schools. The State contends that Count

I cannot state a viable claim because the Education Clause does not have any qualitative

component. The State believes that as long as the General Assembly has established a

system that is “general,” in the sense of applying uniformly state-wide, and “efficient,” in

the sense of using centralization to generate cost savings, then the constitutional mandate

is satisfied. Under this approach, the Education Clause does not require that Delaware’s

system of public schools actually provide any schooling to Delaware’s students. One

consequence of this approach is that a plaintiff could never bring a constitutional challenge

based on the quality of Delaware’s schools. No matter how bad the education might be,

there could never be a violation of the Education Clause because (as the State sees it) that

provision does not require any minimum level of education.

       The plaintiffs view the Education Clause differently. They contend that a “general

and efficient system of free public schools” necessarily contemplates that the schools will

provide schooling. The plaintiffs believe that if they can prove that the system of free public

schools is not educating Disadvantaged Students, then they will have established a

constitutional violation.

       Following the lead of other jurisdictions, the parties have framed the qualitative

question as whether the Education Clause requires “adequate” public schools or an

“adequate” public education, and they call this the “adequacy requirement.” In my view,

this terminology is misleading, because it implies that the plaintiffs are asking the court to

determine for itself, in the abstract, what constitutes an adequate education. Judges are

neither education experts nor education professionals. For understandable tactical reasons,


                                              52
the State harps on the incongruity of a judge setting educational policy and determining

what an adequate education should look like. They open their submissions by quoting from

an intermediate appellate court in Florida that issued one of the comparatively few

decisions to embrace the State’s position:

       The most effective manner in which to teach students science, mathematics,
       history, language, culture, classics, economics, trade skills, poetry, literature
       and civic virtue have been debated since at least the time of ancient Greece.
       Brilliant philosophers, thinkers, writers, poets and teachers over the past
       twenty-five centuries have dedicated their talents to identifying the best
       means of providing a proper education to help each child reach his or her
       highest potential in a just society. In a republican form of government
       founded on democratic rule, it must be the elected representatives and
       executives who make the difficult and profound decisions regarding how our
       children are to be educated.131

These observations ring true, but they are not what this case is about.

       The plaintiffs in this case are not asking the court to determine in the abstract “what

is the best means of providing a proper education,” nor are they asking the court to decide

what Delaware’s schools should teach. The plaintiffs advance the more limited claim that

that the Education Clause has something to say about education and that the concept of a

general and efficient system of public schools contemplates actual schooling. For purposes

of this case, the plaintiffs argue that Delaware’s system of public schools can and should

be evaluated using the standards that the Delaware Department of Education has

established for grade-level proficiency. This approach seems intuitively fair, since it only




       131
           Citizens for Strong Sch., Inc. v. Fla. State Bd. of Educ., 232 So. 3d 1163, 1166
(Fla. Dist. Ct. App. 2017), review granted, 2018 WL 2069405 (Fla. 2018).



                                              53
seeks to apply the standards that the Delaware Department of Education has chosen for

itself.132 The plaintiffs also contend that the court can address what they view as irrational

allocations of financial and educational resources, in which more state funding goes to

wealthier school districts, less state funding goes to poorer school districts, and

Disadvantaged Students do not receive the additional resources they need to succeed

despite a state-level consensus that additional resources are required. These arguments are

more limited than the free-wheeling philosophical expositions that the State fears.

       Notably, the State does not dispute that the complaint alleges facts sufficient to

support a claim that Delaware’s public schools are not providing an adequate education to

Disadvantaged Students. The State responds instead that Count I should be dismissed

because the Education Clause does not require an adequate or effective education. Thus, if

the Education Clause contains a qualitative requirement, then it is undisputed that Count I

pleads sufficiently that the State has failed to meet it.

       The threshold issue for the motion to dismiss is therefore whether the Education

Clause has any qualitative component. There does not appear to be any Delaware precedent

on point, giving rise to a question of first impression.



       132
           This approach also has the benefit of echoing conceptually the standard for a
“free appropriate public education” under Section 504 of the Rehabilitation Act of 1973,
which defines that phrase as an education and related services that “meet the standards of
the State educational agency.” 20 U.S.C. § 1401(9). In a Section 504 case, the standards
adopted by the State educational agency are applied to an individual student. In this case,
the standards adopted by the State educational agency will be applied to Disadvantaged
Students as a whole.



                                               54
       The Delaware Supreme Court has held that when interpreting a constitutional

provision, “[t]he question is: What did the delegates to the Constitutional Convention of

1897 intend . . . ?”133 The attempt to answer that question “begins with that provision’s

language itself.”134 If the meaning of a constitutional provision is unclear, then the court

may consider “the legislative history of our 1897 Constitution.”135 The court may also

consider discussion or commentary from other Delaware precedent, even if they do not

directly answer the question presented.136 Finally, this decision considers how other

jurisdictions have interpreted similar clauses in their own constitutions that were adopted

during the same generative period as the Education Clause.

       Taken together, these sources convince me that the Education Clause has a

qualitative dimension. Put differently, the Education Clause obligates Delaware to

maintain a system of public schools that meets a constitutionally mandated level of

educational adequacy. That does not mean that the judiciary gets to sit as a super legislature

or school board on high. In my view, a court should measure Delaware’s public schools

against the standards that the political branches have established, at least absent an

egregious scenario involving a demonstrated failure by the political branches to establish




       133
             In re Request of Governor for Advisory Op., 950 A.2d 651, 653 (Del. 2008).
       134
             Id.
       135
             Id.
       136
           Id. (interpreting phrase in constitutional provision and observing that “we next
turn to precedent to help us”).


                                             55
meaningful standards. A court must also take into account and afford due deference to the

political branches’ efforts to address the multi-faceted and ever-evolving challenges

inherent in designing and implementing an educational system. No system will be perfect.

Ultimately, however, the Education Clause contains a qualitative component, and a

complaint can state a claim for a violation of the Education Clause if it sufficiently alleges

(as is undisputed here) that the State has failed to meet it.

                 The Plain Language Of The Education Clause

       Under the plain language of the Education Clause, the State must create a system of

public schools that educates Delaware’s children. In full, the Education Clause states:

       The General Assembly shall provide for the establishment and maintenance
       of a general and efficient system of free public schools, and may require by
       law that every child, not physically or mentally disabled, shall attend the
       public school, unless educated by other means.137

The clause thus both (i) mandates that the General Assembly establish and maintain a

“general and efficient system of free public schools” and (ii) contemplates that the General

Assembly may require “every child” to attend those schools “unless educated by other

means.” By deploying a compound verb (“shall provide” and “may require”), the drafters

established a clear connection between the “system of free public schools” and the outcome

of children being “educated.” The purpose of the former is to produce the latter. For that

reason, the “unless” language in the Education Clause permits children to be exempted

from attending the State’s public schools if they are “educated by other means.”




       137
             Del. Const. art. X, § 1.


                                              56
       Even without the condition addressing “educat[ion] by other means,” the goal of

providing an education is inherent in the concept of a school. The Delaware Supreme Court

has held that language in a constitutional provision should be afforded “its ordinary and

natural meaning.”138 In a case involving a statute that used the term “school,” the Delaware

Supreme Court held that its ordinary and natural meaning “refers to the ‘organized body’

of students, faculty, administrators and employees who come together as a community to

engage in the ‘act or process’ of education.”139 The high court further explained that the

ordinary and natural meaning of “education” is “the ‘act or process’ of educating or

learning.”140 Schools are places where the process of learning takes place. They exist to

provide students with an education.

       Dictionary definitions similarly support the instrumental linkage between a “system

of free public schools” and the goal of educating students. The Delaware Supreme Court

has explained that “[b]ecause dictionaries are routine reference sources that reasonable

persons use to determine the ordinary meaning of words, we often rely on them for




       138
          State v. Highfield, 152 A. 45, 51 (Del. 1930); accord Forbes v. State, 43 A. 626,
628 (Del. 1899) (examining the “natural and ordinary meaning” of a constitutional phrase).
       139
           New Castle Cty. Dept. of Land Use v. Univ. of Del., 842 A.2d 1201, 1207 (Del.
2004) (emphasis omitted). The decision involved whether space that the University of
Delaware leased in its student center to a bank was being used for a “school purpose” so
as to be exempt from taxation by New Castle County. See id. at 1203–04.
       140
             Id. at 1207.



                                            57
assistance in determining the plain meaning of undefined terms.”141 In Black’s Law

Dictionary, the first definition for the word “school” is “[a]n institution of learning and

education, esp. for children.”142 Dictionaries published in the last decades of the nineteenth

century—the era when the Education Clause was adopted—likewise connect the definition

of “school” to the goals of learning and education:

      “An institution of learning of a lower grade, below a college or a university. A place
       of primary instruction.”143




       141
         Freeman v. X–Ray Assocs., 3 A.3d 224, 227–28 (Del. 2010); accord Lorillard
Tobacco Co. v. American Legacy Found., 903 A.2d 728, 738 (Del. 2008); see State ex rel.
Morford v. Tatnall, 21 A.2d 185, 191 (Del. 1941).
       142
           School, BLACK’S LAW DICTIONARY (8th ed. 2004); accord School, BLACK’S
LAW DICTIONARY (5th ed. 1979) (“An institution or place for instruction or education.”).
Other modern dictionaries provide similar definitions. See School, Dictionary.com,
https://www.dictionary.com/browse/school (last visited Nov. 19, 2018) (“1. an institution
where instruction is given, especially to persons under college age: The children are at
school.”);            School,           Merriam-Webster,               https://www.merriam-
webster.com/dictionary/school (last visited Nov. 19, 2018) (“1: an organization that
provides instruction: such as a : an institution for the teaching of children”); WEBSTER’S
ELEVENTH NEW COLLEGE DICTIONARY 988 (1999) (“1. An institution for the instruction
of children.”); WEBSTER’S NINTH NEW COLLEGIATE DICTIONARY 1051 (1990) (“1: an
organization that provides instruction: as a: an institution for the teaching of children . . .
.”); WEBSTER’S NEW WORLD DICTIONARY 1274 (2d Coll. ed. 1986) (“1. a place or
institution for teaching and learning; establishment for education; specif., a) an institution
for teaching children . . . .”).
       143
         John Bouvier, 2 A LAW DICTIONARY, ADAPTED TO THE CONSTITUTION AND
LAWS OF THE UNITED STATES OF AMERICA, AND OF THE SEVERAL STATES OF THE
AMERICAN UNION 613 (1883); accord Henry Campbell Black, A DICTIONARY OF LAW
CONTAINING DEFINITIONS OF THE TERMS AND PHRASES OF AMERICAN AND ENGLISH
JURISPRUDENCE, ANCIENT AND MODERN INCLUDING THE PRINCIPAL TERMS OF
INTERNATIONAL, CONSTITUTIONAL, AND COMMERCIAL LAW 1064 (1891).



                                              58
      “[A] place for instruction : an institution of learning, esp. for children . . . .”144

       “1. A place or establishment in which persons are instructed in arts, science,
       languages, or any species of learning . . . .”145

       “1. An educational institution: in the widest sense including all establishments for
       systematic instruction of every kind and grade, from universities and colleges to
       establishments for teaching riding and dancing. Especially: (1) Any institution of
       elementary instruction below the college or university . . . .”146

It is not possible to divorce a mandate to establish and maintain a system of public schools

from the expectation that the schools will educate the students who attend them.147

       Rather than focusing on the central concept of “schools,” the parties have debated

the meaning of “general and efficient.” In my view, by examining these terms in isolation,

they miss the bigger and more important picture. The Education Clause is not concerned

with generality or efficiency as goods in themselves. The Education Clause deploys these

terms instrumentally in service of a “system of free public schools.” The terms do not limit



       144
          THE AMERICAN DICTIONARY OF THE ENGLISH LANGUAGE 379 (Daniel Lyons
ed., 1892).
       145
       John Ogilvie, THE COMPREHENSIVE ENGLISH DICTIONARY: EXPLANATORY,
PRONOUNCING, & ETYMOLOGICAL 941 (1879).
       146
           2 A STANDARD DICTIONARY OF THE ENGLISH LANGUAGE 1597 (Isaac K. Funk
et al. ed., 1895); accord Stewart Rapalje & Robert L. Lawrence, 2 A DICTIONARY OF
AMERICAN AND ENGLISH LAW 1152 (1888).
       147
           See Joshua E. Weishart, Aligning Education Rights and Remedies, 27 Kan. J.L.
& Pub. Pol’y 346, 360–61 (2018) [hereinafter Aligning Education] (“Surely the reason to
command the state to educate children is tied inexorably to the instrumental and intrinsic
value of an education. This explains why courts interpret state constitution education
clauses that simply mandate the establishment of a free, public education system to require
that the education provided be of a certain quality.” (footnotes omitted)).



                                               59
the meaning of a school but rather describe two essential means by which the system should

educate students: it should generally cover all students and efficiently accomplish the task

of providing them with an education.

       If I nevertheless focus on these terms, they support the existence of a qualitative

dimension to the Education Clause. The Delaware Supreme Court has interpreted the term

“general” to mean “state-wide and uniform.”148 For that reason, the plaintiffs do not cite

this term as the source of a qualitative dimension. The plaintiffs instead contend that that

the term “efficient” contemplates a qualitative component. The State disagrees, contending

that the term contemplates only managerial and administrative efficiency.

       Dictionary definitions establish that the ordinary and natural meaning of the term

“efficient” encompasses the concept of effectiveness, which incorporates a qualitative

component. Black’s Law Dictionary defines efficient as “[c]ausing an effect; particularly

the result or results contemplated. Adequate in performance or producing properly a

desired effect.”149 Dictionaries published in the last decades of the nineteenth century

similarly define “efficient” as “effective” or “causing or producing an effect”:

      “1. Acting or having power to act effectually; having all the energy or power
       requisite; competent; as, an efficient helper; an efficient leader. 2. Having or
       exercising the power to produce effects or results; actively causative.”150




       148
             Brennan v. Black, 104 A.2d 777, 783 (Del. 1954).
       149
             School, BLACK’S LAW DICTIONARY (6th ed. 1990).
       150
             A STANDARD DICTIONARY OF THE ENGLISH LANGUAGE 377 (1894).



                                             60
      “1. Producing outward effects; of a nature to produce a result; active; causative. 2.
       Acting or able to act with due effect; adequate in performance; bringing to bear the
       requisite knowledge, skill, and industry; capable; competent; as, an efficient
       workman, director, or commander.”

      “Causing effects; actively operative.” 151

      “1. Causing or producing effects or results; acting as the cause of effects;
       effective.”152

      “Causing effects; producing results; actively operative or capable.”153

By directing the General Assembly to establish an “efficient system of free public schools,”

the Education Clause calls for a system that will produce educated students.

       The plain language of the Education Clause thus contains a qualitative component:

It requires a system of free public schools that provides an education to the students who

attend them. If the political branches create and maintain a system that falls

demonstratively short in its task, then a constitutional violation exists.

                Legislative History

       The legislative history of the Education Clause confirms the preceding plain

meaning analysis. Examining the history of public education in Delaware pre-dating

Delaware’s current constitution reveals a decentralized system in which schools of widely




         WEBSTER’S ACADEMIC DICTIONARY, DICTIONARY OF THE ENGLISH LANGUAGE
       151

189 (1895).
       152
             Robert Hunter, THE AMERICAN ENCYCLOPAEDIC DICTIONARY 1599 (1897).
       153
            WEBSTER’S COLLEGIATE DICTIONARY: A DICTIONARY OF THE ENGLISH
LANGUAGE 283 (1898). In its compendium, the State collected additional dictionary
definitions from the period. See Dkt. 49. Those definitions confirm this interpretation.


                                              61
varying quality did not educate Delaware’s children effectively. During the constitutional

convention, the delegates sought to address this problem. They adopted the Education

Clause and instructed the General Assembly to create a general and efficient system of

public schools for the purpose of providing a meaningful education to Delaware’s children.

                a.      Delaware’s Schools Before The Constitution of 1897

       Delaware has had four constitutions, adopted respectively in 1776, 1792, 1831, and

1897. The last continues in force today. They are not separate and independent, but rather

linked. After the adoption of the first constitution in 1776, “[e]ach subsequent Delaware

constitution has provided for a revision of the existing government rather than making a

fundamental change.”154 Delaware’s current constitution reflects “a ‘layering’ of the

concerns of successive generations.”155

       The state’s first constitution, adopted on September 20, 1776, did not address

education or public schools.156 The state’s second constitution, adopted in 1792, stated that

“[t]he Legislature shall, as soon as conveniently may be, provide by law . . . for establishing

schools, and promoting arts and sciences.”157 It thus gave the legislature the power to create



       154
       Maurice A. Hartnett, III, Delaware’s Charters and Prior Constitutions, in FIRST
ONE HUNDRED YEARS, supra, at 23.
       155
        Randy J. Holland, State Constitutions: Purpose and Function in FIRST ONE
HUNDRED YEARS, supra, at 19 (quoting Robert F. Williams, STATE CONSTITUTIONAL
LAW: CASES & MATERIALS 19 (2d ed. 1993)).
       156
             Del. Const. of 1776.
       157
             Del. Const. of 1792, art. VIII, § 12.



                                                62
public schools, but afforded “some discretion” as to how and when to exercise this

power.158

       Exercising its discretion, the General Assembly passed legislation in 1795 that

established the “School Fund,” financed from sales of public lands and from the proceeds

of tavern and marriage licenses.159 Appropriations from the School Fund were first made

in 1817, but only for educating poor children; parents of means were expected to send their

children to private schools.160 The School Fund thus paid for the education of individuals,

not for the creation of a system of public schools.

       The original system was generally regarded as a failure, and efforts to organize a

public school system began as early as 1817.161 During the next decade, Delaware’s

governors advocated for a system of public schools that would educate all children.162 In



       158
             Sacks, supra, at 169.
       159
             Id.
       160
             Id. at 169–70.
       161
         Stephen B. Weeks, HISTORY OF PUBLIC SCHOOL EDUCATION IN DELAWARE 23–
38 (1917).
       162
           See id. at 29 (describing speech given by Governor John Collins on January 2,
1822, that “emphasize[d] the importance of ‘devising the best practical means of promoting
education,’ for on it ‘depends the intellectual, moral, and religious character of the
community’”); id. at 29–30 (describing Governor Collins’s comments on the inadequacy
of the School Fund, in which he observed that “[t]he charitable nature of the appropriations
and the benevolent views with which they are made command our esteem, but it is wisdom
to consider that the general purposes of education in which the whole community are
interested demand more than our school fund can afford.” (internal quotation marks
omitted)); id. at 30 (describing Governor Caleb Rodney’s advocacy of education legislation
in 1823); id. (citing Governor Charles Thomas’s plea in 1824 that the General Assembly


                                             63
1829, after a committee of the General Assembly concluded that Delaware’s public schools

were profoundly inadequate,163 the General Assembly adopted an “act for the

establishment of free schools.”164 The 1829 legislation divided each county into

incorporated school districts, administered by an annually elected clerk and two

commissioners, and overseen by unsalaried county superintendents.165 The statute was

amended in 1830 to authorize school districts to raise funds by taxing local property, but

only with the approval of a majority of the voters and subject to a cap on the amount

raised.166




“adopt[] some plan by which the means of education may be accessible to every member
of the community” (internal quotation marks omitted)); id. at 38 (describing Governor
Charles Polk’s call for education reform in 1829).
       163
          See id. at 31 (citing committee’s findings that “in some neighborhoods there were
no schools,” while in others the schools were “the most unprosperous state”); id. at 32
(noting that expenditures from the School Fund had been made “for the education of poor
children without materially promoting their instruction” and that students were taught “for
such short and irregular periods that they could not have made any sensible progress in
acquiring a knowledge of the first rudiments of learning”).
       164
           See Husbands v. Talley, 47 A. 1009, 1010 (Del. Super. 1901) (in banc) (internal
quotation marks omitted) (describing history of public education in Delaware); see also
Sacks, supra, at 170 (“[I]n 1829, school laws were passed which provided for the
establishment of school districts for the general population of white children, controlled
and financed by local school committees.”); William W. Boyer & Edward C. Ratledge,
DELAWARE POLITICS & GOVERNMENT 97 (2009) (“There were no public schools in
Delaware until the General Assembly passed its first school law in 1829, which provided
only for the education of white children.”).
       165
             Husbands, 47 A. at 1010; Weeks, supra, at 43.
       166
             Weeks, supra, at 41.



                                             64
       In 1831, Delaware adopted its third constitution. This iteration did not make any

changes to the provision addressing public schools.167

       By 1833, more than 133 school districts had been organized across the state.168 But

despite having the power to tax, the districts struggled to raise revenue because of the need

for voters to pass referendums.169 The schools also suffered from a lack of statewide

organization. “Every school district had the absolute power of saying whether it should

have a good school, a poor school, or no school, and there was no one to say them nay.”170

During the 1850s, critics argued for reform.171




       167
             Del. Const. of 1831, art. VII, § 11.
       168
             Weeks, supra, at 44.
       169
             Id. at 48–49.
       170
             Id. at 49.
       171
           See id. at 65–66 (Governor P. F. Carney arguing in 1859 that “[o]ur State at ought
once to be redivided into school districts, and every district provided without delay with a
properly constructed schoolhouse and fixtures, and a teacher capable of instructing in all
the branches of a thorough and substantial English education. . . . This subject . . . has been
the theme of much debate in our legislative halls for many years, and yet each succeeding
session has ended in little or no alteration for the better” (internal quotation marks
omitted)); see id. at 66 (Governor William F. Burton lamenting in 1859 that “the last census
tells the sad tale that there are in Delaware 4,536 . . . persons who can neither read nor
write” (internal quotation marks omitted)); id. at 68 (A.H Grimshaw, county superintendent
of New Castle schools, writing in 1854 in the Delaware School Journal: “The people of
this State need to be awakened . . . . First we need good schoolhouses . . . . Second we need
good teachers . . . . Third we need school libraries . . . . Fourth we need a revision of the
school law . . .” (internal quotation marks omitted)).



                                                65
       In 1861, the General Assembly provided for a mandatory tax levy in each county to

establish a minimum level of support for the schools.172 In 1875, the General Assembly

took a step towards centralization by establishing a state superintendent and a state board

of education.173 The practical effects of these measures were limited.174 In 1887, the

General Assembly returned to the “older individualistic county system.”175

       The situation had not improved by 1896. As one scholar noted, “Matters could

hardly be worse. . . . The system was without system.” 176 “[E]ducation remained a highly

local matter subject to the vagaries and tender mercies of local public opinion.” 177 “There




       172
             See Husbands, 47 A. at 1011; Weeks, supra, at 74.
       173
             See Husbands, 47 A. at 1011; Weeks, supra, at 85.
       174
             See Weeks, supra, at 108.
       175
             Id. at 108–09.
       176
             Id. at 122.
       177
          Paul Dolan & James R. Soles, GOVERNMENT OF DELAWARE 163 (1976). In 1937,
the Delaware Supreme Court described the history of Delaware’s public schools in a
similar vein, writing:

       For years the school laws of the State were in the utmost confusion, without
       symmetry or order, and entirely insufficient to secure an efficient
       administration of a public school system and to afford an equality of
       opportunity for learning. It was a patch-work system, characterized by
       hesitation and vacillation, and fostered by opportunism. In some districts,
       buildings were adequate and schools were efficient; in others, the conditions
       were entirely unsatisfactory and insufferable.

DuPont v. Mills, 196 A. 168, 177 (Del. 1937) (in banc).



                                             66
was too much freedom; every county superintendent was a law unto himself; in matters of

finance every school committee was a law unto itself. There was insufficient supervision

and therefore little opportunity to locate and remedy weaknesses.”178

                b.     The Constitutional Convention of 1896–97

      On May 7, 1895, the General Assembly called for a constitutional convention to

commence on December 8, 1896.179 Thirty delegates attended, ten chosen from each

county.180 The delegates included ten lawyers, “three physicians, two preachers, several

farmers, and business persons of all stripes.”181 The convention lasted from December 1896

to June 1897. The new constitution took effect on June 10, 1897.182

      The delegates created ten standing committees to accomplish the work of the

convention, but the ten did not include a committee on education.183 On December 10,

1896, James B. Gilchrist moved for the creation of “a special committee of three” called

the “Committee on Education.” The delegates approved the motion, and the committee’s




      178
            Weeks, supra, at 123.
      179
          Henry R. Horsey, Henry N. Herndon, Jr., & Barbara MacDonald, The Delaware
Constitutional Convention of 1897: December 1, 1897–June 4, 1897, in FIRST ONE
HUNDRED YEARS, supra, at 58.
      180
            Id. at 58; see Dolan & Soles, supra, at 14 (describing composition of delegates).
      181
            Horsey et al., supra, at 60.
      182
            Dolan & Soles, supra, at 14.
      183
            Horsey et al., supra, at 61.



                                              67
members comprised Gilchrist, Ezekiel W. Cooper, and Andrew L. Johnson.184 On January

4, 1897, again on Gilchrist’s motion, the Committee on Education was converted into a

six-member Standing Committee, with Isaac K. Wright, Nathan Pratt, and Elias N. Moore

joining as additional members.185

        In its first report to the convention, the Committee on Education proposed a draft of

what became Article X. The draft contained six sections, the first of which consisted of a

hortatory preamble:

        A general diffusion of knowledge and intelligence being essential to the
        preservation of the rights and liberties of the people, the General Assembly
        shall encourage by all suitable means the promotion of intellectual, scientific
        and agricultural improvement.186

The substance of the current Education Clause appeared in Section 4 of the committee’s

draft. It stated:

        The General Assembly shall within two years after this Constitution goes
        into effect, provide for a general and uniform system of free public schools
        throughout the State; and may require by law that every child, not physically
        or mentally disabled shall attend the public school, unless educated by other
        means.187




        184
         1 DEBATES AND PROCEEDINGS OF THE CONSTITUTIONAL CONVENTION OF THE
STATE OF DELAWARE 101, 106–07, 109 (1958) [hereinafter DEBATES].
        185
              Id. at 156, 165, 246.
        186
              2 DEBATES, supra, at 1153.
        187
              Id. at 1154.



                                              68
In February 1897, the delegates to the Convention debated the draft, sitting as the

Committee of the Whole.188

       The first point of debate was a proposal to eliminate the hortatory preamble in

Section 1. Future Justice William Spruance moved to substitute the following language:

“It shall be the duty of the General Assembly to provide for the establishment and

maintenance of a general, suitable and efficient system of free schools.” 189 He explained

that he did not know of any “encouragement” that the General Assembly should be

providing “except the establishment of schools.”190 Other delegates shared his view.191

       Woodburn Martin questioned whether the constitution should address education at

all, noting that the General Assembly had passed legislation creating a public school

system.192 Spruance agreed that the General Assembly had done so, but observed that

“whether they have done all that they ought to have done, I am not prepared to say.” 193




       188
             Id. at 1204–05.
       189
             Id. at 1212.
       190
             Id.
       191
           See id. at 1215 (William Saulsbury: “I believe the only sort of free instruction
that the people of Delaware want to establish is an efficient and capable free school system
wherein only the branches of knowledge which all the people need will be taught . . . .”).
       192
             See id. at 1213.
       193
             Id.



                                            69
Martin pointed out that the General Assembly “could make it better now if they desire.”194

Spruance again agreed but explained that the constitutional provision would make it “a

duty.”195

       Martin continued to argue that the provision was unnecessary.196 At this point, Pratt

jumped in, citing his personal experience with Delaware’s ineffective public schools:

       [I]f there ever was anything incompatible, conglomerated and impossible or
       incapable of being understood or being determined without the greatest
       difficulty, it is our present school system. At every session of the Legislature
       it is altered or amended in some way. No school district knows whether it
       has the same laws as any other school district. The effort is to introduce some
       particular system and to base the system upon some formulated plan,
       restrained within limits. There is no regularity about it.

       Ever since 1875 . . . I have been identified with the public school system . . .
       , doing whatever I could to advance the interests of the people in that regard,
       but I have found it a mighty maze, without a plan, and it is to be hoped that
       this Convention will formulate something better, on which some efficient
       system of legislation and management can be based.197




       194
             Id.
       195
          Id. (Spruance: “Oh yes, but it only enjoins upon the general Legislature
something that we recognize as a duty . . . .”).
       196
          Id. at 1215 (“My position in reference to this matter is the same as it has been on
several other attempts to codify the Constitution. It seems to me that the section is entirely
unnecessary. It says that the Legislature shall do what it already is doing now and has been
doing for a number of years past. It does provide for a public school system; it has provided
for maintaining a public school system; it has carried that out as far as it could, and will
continue to do so.”).
       197
             Id. at 1216.



                                             70
Charles Richards sided with Martin, arguing that the legislature already had the power to

act and that Spruance’s language would not add anything meaningful.198 Spruance again

disagreed, explaining that his provision deployed simple mandatory language.199

       The discussion next turned to the adjectives that Spruance had proposed: “general,

suitable and efficient.”200 William Saulsbury argued that the system should not be general

because “[t]he laws must vary” in different parts of the state.201 He posited that the only

adjective should be “suitable.”202 Pratt responded that while the details in particular areas

might differ, the objective was “so far as the taxes and the distribution of the funds go, [to

have] a system that shall be uniform.”203 He believed that the constitutional provision

needed to contain language that would “be a guide to the Legislature towards

uniformity.”204




       198
             See id.
       199
         See id. at 1216–17 (Spruance comparing his proposed education clause with
Pennsylvania and New York’s clauses and contrasting it with those of Arkansas, Minnesota
and Nevada).
       200
             Id. at 1218.
       201
             Id.
       202
            Id. (Saulsbury: “I think the word ‘suitable’ is all we want. It has to vary. A little
district in the rural part of New Castle County could not maintain a system like that of the
City of Wilmington.”).
       203
             Id.
       204
             Id.



                                               71
       At this point, Martin piped in with his own objection to the adjectives. Martin was

a lawyer, and he foresaw possible litigation over their meaning: “I do not believe that we

want to leave this Constitutional question open as to what is a suitable system, in case you

go into Court. What is an efficient system?”205 Vigorous debate ensued, with Martin and

Saulsbury arguing that the adjectives should be omitted.206 Saulsbury moved to amend

Spruance’s language to strike “general,” but the delegates rejected the motion.207 Without

additional substantive discussion, the Committee of the Whole adopted Spruance’s

proposed language for Section 1: “The General Assembly shall provide for the

establishment of a general, suitable and efficient system of free schools.”208

       Later in the day, the Committee of the Whole took up Section 4. Several delegates

noted that the first part of the proposed section, which instructed the General Assembly to

establish a system of free public schools, had now been adopted as Section 1. The real

question was what to do with the second part of the proposed section, which authorized the

General Assembly to require that students attend public school “unless educated by other

means.”209 Spruance moved to strike the first part, which was now redundant, and keep the




       205
             Id.
       206
             See id. at 1218–19.
       207
             Id. at 1219.
       208
             Id. at 1220 (“Upon a division, the amendment was adopted.”).
       209
             See id. at 1234.



                                             72
second part.210 The delegates regarded striking the first part as non-controversial, and they

approved it.211 But they hotly debated the language authorizing compulsory education.212

Martin saw no need for it because the General Assembly already had the power to impose

compulsory education.213 Cooper responded that compulsory education should be required

to ensure that the State’s citizens could vote and participate in the democratic process.214

Contrasting the provision with the requirement to establish and maintain a system of public

schools, Cooper acknowledged that the provision was not mandatory, but believed the

section would encourage the legislature to act.215 Other delegates, including Spruance,

agreed that it was beneficial language.216 The delegates also supported moving the

language to Section 1.217

       Before voting, the delegates confirmed their understanding that the language on

compulsory education authorized the General Assembly to take this step, but did not




       210
             Id.
       211
             See id. at 1238 (noting that this aspect of the motion prevailed).
       212
             See id. at 1238–48.
       213
             Id. at 1240.
       214
             Id. at 1241.
       215
             See id.
       216
             See id. at 1243–47 (comments of Spruance and Richards).
       217
             See id. at 1245.



                                                73
require it. They contrasted this language with the General Assembly’s obligation to provide

a system of public schools, which they agreed was mandatory.218 Having underscored this

point, the chairman called the question. The motion carried. 219 As a result, Article X,

Section 1 read as follows: “The General Assembly shall provide for the establishment of a

general, suitable and efficient system of free schools, and may require by law that every

child, not physically or mentally disabled shall attend the public school, unless educated

by other means.”

       Between April 20 and May 20, 1897, the Committee on Phraseology and

Arrangement reviewed the draft constitution. Its charge was “without changing the

meaning, [to] correct verbal mistakes or inaccuracies in the various provisions acted upon

by the Committee of the whole.”220 Without debate, the Committee on Phraseology




       218
             See id. at 1246–47.
       219
          Id. at 1246–48. During their debates on Article X, Section 2, the delegates again
stressed the mandatory nature of the Education Clause. See id. at 1371 (Spruance: “We
have already done that [viz. required the General Assembly to maintain and therefore fund
public schools], Mr. Chairman, in the first section . . . . The General Assembly is not only
advised to do it, but required to do it.”); id. at 1372 (Spruance noting that the constitution
“enjoined upon the Legislature the duty of maintaining the system” and therefore “all other
expenses must be provided as the General Assembly shall direct”).
       220
            JOURNAL OF THE CONSTITUTIONAL CONVENTION: STATE OF DELAWARE 1896–
1897 at 247 (1897) [hereinafter JOURNAL]; see also 4 DEBATES, supra, at 2564 (Spruance
reporting on the progress of the Committee on Phraseology and Arrangement and stating
that “[a]ll the provisions recommended from the old Constitution and all the reports have
been taken up and the thing has been collated and arranged into articles and sections. This,
of course, required considerable transposition in certain cases and striking out repetitions
and putting in provisions that would save the necessity of repeating the same thing in
different connections . . . . But . . . there are some matters of substance which it is obvious


                                              74
dropped the adjective “suitable.”221 On May 20, 1897, the convention adopted the

Education Clause.

                 c.     Implications From The Legislative History

       The legislative history indicates that the Education Clause was intended to mandate

the creation of a system of public schools that would provide a meaningful education to

Delaware’s children.222 The delegates sought to mandate the creation of “an efficient and

capable free school system” that would “teach those things which are proper to be taught

for the general education of the people.”223 The clause requires not just a system of public

schools, but a “good system of public schools.”224

       Contrary to the defendants’ contention, the delegates did not weaken the Education

Clause to cater to opponents like Martin and Saulsbury. Martin did not want to include




ought to be changed and which we have not the authority to change without the approval
of the Convention.”).
       221
         See JOURNAL, supra, at 309, 352 (introducing the report from the Committee on
Phraseology and Arrangement containing the final language for Article X).
       222
          See Sacks, supra, at 170 (“The framers of the Delaware constitution [of 1897]
were clearly in favor of an educated citizenry, since their original draft of Section 1 of the
new article on education explicitly underscored the importance of education in a
democracy . . . .”).
       223
            2 DEBATES, supra, at 1213; see id. at 1215 (Saulsbury agreeing that the system
of public schools should teach “the branches of knowledge which all people need”); see
also id. at 1241 (Cooper addressing the need for compulsory schooling for “children so as
to prepare them, when they come of age, to enjoy the elective franchise”).
       224
             Id. at 1372.



                                             75
anything in the constitution about public schools, arguing that the General Assembly

already had the ability to establish public schools. The delegates rejected that position.

Martin and Saulsbury later argued for eliminating some or all of the adjectives in

Spruance’s proposal, and Saulsbury moved to strike the word “general.” The delegates

rejected the motion and adopted Spruance’s proposal.

       Contrary to the defendants’ view, the delegates did not strike the hortatory preamble

because they did not want schools to provide a meaningful education. The delegates

rejected the preamble because (i) it called for the General Assembly to encourage

knowledge through means other than schools, (ii) it singled out particular fields of technical

study, and (iii) other sections of the constitution did not have similar introductions.225

       Contrary to the defendants’ argument, the elimination of the word “suitable” from

the list of adjectives does not suggest that the delegates had no interest in the quality of the

system. The Committee on Phraseology struck the word “suitable” as part of its charge to

make non-substantive edits to streamline the text. If anything, the Committee’s action

implies that the delegates already believed that the Education Clause required “suitable”

schools, either because the concept was inherent in the idea of a school or conveyed by the

commonly understood meaning of efficiency.

       The legislative history demonstrates that the drafters of the Education Clause did

not envision a school system without educational substance. They would not have believed,




       225
             See id. at 1213 (Spruance); id. at 1215 (Saulsbury).


                                               76
as the defendants argue, that the Education Clause has nothing to say about education, other

than it be general (in the sense of statewide) and efficient (in the sense of generating cost-

savings). They intended for their mandate to have a qualitative dimension.

                 Delaware Precedents Interpreting The Education Clause

       The Delaware Supreme Court has indicated that a court seeking to apply a

constitutional provision should consider existing precedent. In this case, there does not

appear to be any decision that addresses whether the Education Clause has a qualitative

dimension.

       In 1901, the Education Clause made its first appearance in a judicial decision.226

Shortly after the Constitution of 1897 was ratified, the General Assembly sought to fulfill

the Education Clause’s mandate by adopting “[a]n act concerning the establishment of a

general system of free public schools.”227 Exercising authority granted by the act, a school

district levied a tax for the construction of a new school. A property owner challenged the

tax under a prior law that had limited the amount of the levy. 228 The Delaware Superior

Court, sitting in banc, explained that “[t]he proper determination of the sole question

directed to be heard here will be found in the careful examination of the provisions of the

act of 1898 in connection with the antecedent legislation relating to the gradual evolution




       226
             Husbands, 47 A. at 1009.
       227
             See id. at 1013 (internal quotation marks omitted).
       228
             Id. at 1009.



                                               77
and development of free public school education in this state.”229 After conducting a

thorough and scholarly review, the Superior Court held that the 1898 act repealed prior

laws by implication, including the earlier limitation on taxation.230 As additional support

for its analysis, the decision touched on the Education Clause, explaining:

       In corroboration of the view that the act of 1898 was designed to provide a
       general system of free public schools, and thus to supersede and be a general
       substitute for the previous legislation, it is important to remember that the
       general assembly met that year, in adjourned session, for the especial purpose
       of enacting subject legislation as might be required by the express mandates
       or the effective operation of the new state constitution of 1897. It is
       significant that said act of 1898 was promptly passed in obedience to the
       express mandate of the new constitution, contained in [the Education
       Clause]. . . . These educational provisions of the new constitution seem to
       import a constitutional design that a new and more liberal and efficient
       general system of free schools should be created in lieu of the preexisting
       system. The enactment of the law of 1898 is evidence of the legislative
       purpose to fulfill such design. As the result of our consideration of this act
       and of the legislative purpose respecting it, we conclude that it was designed
       to provide a complete general system for the government and administration
       for the free public schools of the state, and was intended to be a complete
       revision of the prior general free public school laws, and a consolidation and
       codification of them, which such new provisions as were deemed
       advantageous, in a single act designed to cover the whole subject in all
       respects, and to be a substitute for all antecedent general free school
       legislation not incorporated therein or continued in force thereby, as essential
       to its effective operation.231

The court was not called upon to and did not address whether the Education Clause had a

qualitative component.



       229
             Id.
       230
             Id. at 1013.
       231
             Id. at 1014.



                                             78
       The Delaware Supreme Court first considered the implications of the Education

Clause in 1921, in response to a request by Governor John G. Townsend, Jr. for an opinion

on the constitutionality of the School Code of 1919. 232 The governor asked the Delaware

Supreme Court to address whether school districts created under the School Code or

ratified by it were validly established, or whether the districts also had to comply with

another provision in the Constitution of 1897 which required that all corporations be

formed under the Delaware General Corporation Law and not by special act.233 The

General Assembly had relied on the Education Clause when enacting the School Code, so

the high court examined whether the School Code fell within the scope of that clause. The

high court concluded that it did, reasoning as follows:

       The Act in question was passed pursuant to the mandate contained in [the
       Education Clause].

       To be constitutional it must have been general. To be general it must provide
       for free public schools for all of the children of the State. A general law
       providing for the establishment and maintenance of a system, uniform or
       otherwise, of free public schools and made applicable to every school district,
       town or city, incorporated or otherwise, without the consent and even against
       the will of such school district, town or city, would if properly enacted be a
       valid exercise of this constitutional mandate. Such an Act would overrule and
       annul the provisions relating to free public schools contained in acts relating
       to school districts, incorporated and unincorporated, and to incorporated
       Boards of Education.234




       232
             In re School Code of 1919, 108 A. 39 (Del. 1919).
       233
             See id. at 41.
       234
             Id. at 41.


                                             79
Having found that the General Assembly had the constitutional power to act, the Delaware

Supreme Court readily rejected a series of other challenges to the statute.

       Unfortunately, this decision provides little guidance for the current case. It makes

clear that the General Assembly has broad power over the education system, and it sheds

light on the concept of generality, but it does not address whether the Education Clause has

a qualitative dimension. The request for an advisory opinion only asked the high court to

review the School Code for purposes of the challenges presented. The Delaware Supreme

Court was not presented with an as-applied challenge to the functioning of Delaware’s

system of public schools based on allegations that the system fails to provide a meaningful

education to broad swathes of students.

       In 1954, the Delaware Supreme Court addressed the Education Clause as part of its

multifaceted decision in Brennan v. Black.235 The plaintiff in that case brought an array of

challenges against a local property tax that a school district levied after a referendum. In

one of the challenges, the plaintiff argued the Education Clause required property tax rates

to be state-wide and uniform, claiming that different local tax levies resulted in unequal

levels of taxation across districts that violated the Education Clause.236 After characterizing

this argument as “diffuse” and “not wholly clear,”237 the high court rejected it as




       235
             104 A.2d 777 (Del. 1954).
       236
             Id. at 385–87.
       237
             Id. at 390-91.


                                              80
      ignor[ing] the fundamental basis of the State’s education system. The basis
      consists of the establishment by the General Assembly of minimum
      standards of financial support and of administration of the school system
      throughout the State, supplemented by additional local financing to the extent
      approved by the local districts. The Debates of the Constitutional Convention
      of 1897, referenced by plaintiff, lend no support whatever to the suggestion
      that the members of the constitutional convention, in seeking to establish a
      state-wide educational system, were attempting to do away with the local
      school districts or the raising of additional school funds in those districts in
      such amounts as they might determine.

      Uniformity in administrative matters was no doubt sought and, as is well
      known, has now been largely achieved. But uniformity in respect of local
      taxation was not envisaged; indeed, the opposite inference is the reasonable
      one.

      There is no constitutional requirement that the rate of taxation in the local
      districts shall be uniform.238

Based on this language, the State contends that the Education Clause only requires

“[u]niformity in administrative matters” and does not have any qualitative component. But

the Delaware Supreme Court did not have to consider whether the clause incorporated a

qualitative component. The high court diligently addressed seriatim the issues raised by a

frustrated taxpayer, whose lawyers seemingly advanced every argument they could muster

in an effort to set aside a referendum. The taxpayer did not argue about whether the

Education Clause has a qualitative component, which was irrelevant to her challenge, and

the Delaware Supreme Court did not rule on that question.

      In 1968, the Delaware Supreme Court issued a second advisory opinion regarding

the Education Clause, this time in response to a request from Governor Charles L. Terry,



      238
            Id. at 391–92.



                                            81
Jr.239 The General Assembly had adopted legislation that reorganized school districts

across the state. The newly combined districts were responsible for debts of the constitutive

districts. Opponents of the act contended that this step was unconstitutional and imposed

burdens of debt and tax liability upon residents without due process. The Delaware

Supreme Court rejected this challenge:

       The General Assembly, by [the Education Clause], is directed to provide for
       the establishment of a general system of free public schools for the State. In
       following the mandate thus imposed upon it, the General Assembly may, in
       its wisdom, use any device appropriate to the end as long as the scheme
       adopted is of general application throughout the State. In so doing, it may
       abolish existing agencies and choose new agencies and means to accomplish
       the desired end. The prior existence of school districts, or of existing statutes,
       does not restrain the General Assembly in the exercise of that power.

                                          *    *   *

       Thus, it is clear, the pattern of laws heretofore existing in this State
       establishing a public school system are not binding on the General Assembly.
       It may change them freely in its wisdom. The fact that, heretofore, no
       consolidating of districts or imposition of taxes could be made without an
       affirmative vote of the residents of the particular district, does not mean that
       ever thereafter the General Assembly is bound to preserve that practice. The
       preservation or abolition for referenda is a matter of policy left to the
       discretion of the General Assembly. 240

The Delaware Supreme Court also rejected contentions that the General Assembly had

improperly delegated its power to the State Board of Education, that the legislation was




       239
             See Op. of Justices, 246 A.2d 90 (Del. 1968).
       240
             Id. at 92–93.



                                              82
invalid because it addressed more than one subject, and that the legislation impaired the

obligation of contracts protected by the United States Constitution. 241

       As with the advisory opinion rendered in 1921, the opinion from 1968 provides little

guidance for the current case. It confirms that the General Assembly has broad power over

the education system, but it does not consider whether the Education Clause has a

qualitative dimension. The request asked the high court to consider five legal questions.

The Delaware Supreme Court was not presented with an as-applied challenge to the

functioning of Delaware’s system of public schools.

       In 1979, the Delaware Superior Court ruled on whether a school district could

invoke sovereign immunity in a personal injury action that accused the school district of

negligence.242 In one of their arguments against sovereign immunity, the plaintiffs argued

that the doctrine did not apply to school districts, contending that “local school districts, as

they have evolved under Delaware law, are more analogous to political subdivisions,”

which had been denied the defense of sovereign immunity.243 The Superior Court agreed,

reasoning as follows:

       In Delaware, school districts function to discharge the State’s commitment
       to operate a free public school system. While [the Education Clause] requires
       that the General Assembly provide for such a system, the method and format
       of the system is not prescribed. The General Assembly has elected to delegate
       certain aspects of this function to certain non-corporate public bodies



       241
             See id. at 93–96.
       242
             Beck v. Claymont Sch. Dist. 407 A.2d 226, 227 (Del. Super. 1979).
       243
             Id. at 228.


                                              83
       subdivided on a geographic basis with certain policy powers reserved to a
       supervisory state agency, the State Board of Education. For the most part, the
       governing bodies of local school districts are elected by the residents of the
       various districts. Subject to State guidelines, school board members may set
       tax rates; issue bonds and pledge the full faith and credit of the district, but
       not the state; condemn property; hire employees and establish their pay scale;
       and enter into collective bargaining agreements. On the fiscal level, the local
       boards have broad discretion in expending funds to maintain and protect
       school property.

       Although there is a sharing of educational and fiscal policy with the State,
       the school district functions as a separate political entity. . . . As noted, the
       General Assembly is free to adopt any format to provide a general
       educational system in the State and, presumably, could have done so directly
       and exclusively through State agencies. It has, however, elected to share that
       responsibility with local political subdivisions, conferring upon them certain
       incidents of sovereignty.244

The State suggests that this passage support its position in this case, particularly the

Superior Court’s observations that the Education Clause does not prescribe “the method

and format” of Delaware’s system of public schools and that the General Assembly “is free

to adopt any format to provide a general educational system in the State.” Both

observations are true, but that does not foreclose a qualitative component. The Education

Clause obligates the State of Delaware to create and maintain a system of public schools

that successfully educates Delaware’s students. The Education Clause grants the State

broad discretion over the means it chooses to achieve this end, as long as it achieves that

end. The issue in this case is whether the means that the State has chosen is achieving that

end for Disadvantaged Students.




       244
             Id. at 228–29 (citations and footnotes omitted).



                                               84
       There are other Delaware cases that the parties have cited, but they add little to the

mix. Two correctly cite the broad authority that the General Assembly possesses under the

Education Clause.245 Another observes that “merely because an education program may be

imperfect does not render it constitutionally invalid.”246 Although that decision addressed

a challenge brought under the federal equal protection clause, the observation applies

equally to the Education Clause and to the claims asserted in this case.

       Existing Delaware precedent simply does not address whether the Education Clause

has a qualitative dimension. The issue presented in this case is one of first impression.

                Other States’ Interpretations Of Comparable Education Clauses

       Every state’s constitution has a provision addressing education.247 Except for

Mississippi’s, every state’s constitution mandates, at a minimum, that the state maintain a

system of free public schools.248 As of 2013, courts in thirty-one states had held that the



       245
          See DuPont, 196 A. at 172 (“It will be agreed that the Legislature, under [the
Education Clause], has, subject to certain exceptions, plenary power over free public
schools; and that, with respect to the building of a school house and the manner and method
of defraying its cost, the defendant school district is subject to that power.”); Corder v. City
of Milford, 196 A.2d 406, 407 (Del. Super. 1963) (“The Supreme Court has described [the
Education Clause] as granting plenary power over free public schools to the General
Assembly and has stated that the building of a schoolhouse is subject to that power.”).
       246
             Plitt v. Madden, 413 A.2d 867, 871 (Del. 1980).
       247
          Sara Aronchick Solow & Barry Friedman, How to Talk About the Constitution,
25 Yale J.L. & Human. 69, 86 & n.94 (2013). The State created a helpful chart that collects
the provisions from all fifty states, identifies the current language, and provides the
language as it existed in 1897. See Dkt. 25.
       248
         William E. Thro, A New Approach to State Constitutional Analysis in School
Finance Litigation, 14 J.L. & Pol. 525, 538 (1998) [hereinafter New Approach]. Article


                                              85
education clauses in their state constitutions contained a quantitative component and

mandated a minimally adequate education.249 Because the constitutional provisions differ

in their language, this decision looks for persuasive authority in those jurisdictions that

adopted provisions similar to the Education Clause during the wave of state constitutional

reform that swept over the United States during the second half of the nineteenth century.

                 a.   Types of Education Clauses

       Scholars who analyze education clauses in state constitutions classify them into four

categories.250



VIII, Section 201 of the Mississippi Constitution states: “The Legislature shall, by general
law, provide for the establishment, maintenance and support of free public schools upon
such conditions and limitations as the Legislature may prescribe.” The express delegation
to the legislature of the power to determine the “conditions and limitations” for the free
public schools distinguishes the provision from those of the other forty-nine states.
       249
          Solow & Friedman, supra, at 86; see Anne Gordon, California Constitutional
Law: The Right to an Adequate Education, 67 Hastings L.J. 323, 352–53 (2016) (“[O]nly
a minority of states have found that their education clauses confer no substantive right.
Where a state’s high court has found a right to education, none has found that right to exist
without a guarantee of quality.”)
       250
           See William E. Thro, Judicial Analysis During the Third Wave of School Finance
Litigation: The Massachusetts Decision as a Model, 35 B.C.L. Rev. 597, 606 (1994)
[hereinafter Judicial Analysis]; Gershon M. Ratner, A New Legal Duty for Urban Public
Schools: Effective Education in Basic Skills, 63 Tex. L. Rev. 777, 814 (1985); Erica Black
Grubb, Breaking the Language Barrier: The Right to Bilingual Education, 9 Harv. C.R.-
C.L.L. Rev. 52, 66–70 (1974). See generally William S. Koski, Of Fuzzy Standards and
Institutional Constraints: A Re-Examination of the Jurisprudential History of Educational
Finance Reform Litigation, 43 Santa Clara L. Rev. 1185, 1231–32 (2003) (identifying
different historical trends that generated the differing clauses).

        In a later article, Thro proposed collapsing the third and fourth categories into a
single type. See Thro, New Approach, supra, at 539 n.34. Because of the similarity between
Category II and Category III provisions, and because the additional language in Category


                                             86
      Category I clauses impose “an explicit but unelaborated commitment” to establish
       a system of public schools.251 For example, Connecticut’s constitution states:
       “There shall always be free public elementary and secondary schools in the state.
       The general assembly shall implement this principle by appropriate legislation.”252

      Category II clauses require that the system of public schools have identified
       characteristics. For example, they typically require that the system be “efficient,”
       often that it be “general,” “thorough,” or “uniform,” and sometimes that it be
       “suitable.”253 New Jersey’s clause is representative: “The Legislature shall provide
       for the maintenance and support of a thorough and efficient system of free public



III provisions is typically hortatory rather than mandatory, I would combine those
categories and keep the first and fourth categories separate. Cf. Grubb, supra, at 68 (noting
close relationship between Categories II and III).
       251
           Grubb, supra, at 67; see Thro, Judicial Analysis, supra, at 606 & n.55 (citing
then-operative provisions in constitutions of Alabama, Alaska, Arizona, Connecticut,
Hawaii, Kansas, Louisiana, Massachusetts, Nebraska, New Mexico, New York, North
Carolina, Oklahoma, South Carolina, Tennessee, Utah, and Vermont). For reasons
discussed later, I believe the then-operative Arizona and New Mexico provisions closely
resembled the Education Clause and should be placed in Category II. I believe North
Carolina’s provision warrants placement in Category III or even Category IV. There is a
clause in the North Carolina constitution that calls for generality and uniformity, suggesting
Category II treatment. See N.C. Const. art. IX, § 2 (“The General Assembly shall provide
by taxation and otherwise for a general and uniform system of free public schools . . . .”).
But this provision follows an introductory provision characteristic of a Category III clause.
See id. art. IX, § 1 (“Religion, morality, and knowledge being necessary to good
government and the happiness of mankind, schools, libraries, and the means of education
shall forever be encouraged.”). And North Carolina’s Bill of Rights addresses education,
suggesting that the combination deserves Category IV treatment. See id. art. I, § 15 (“The
people have a right to the privilege of education, and it is the duty of the State to guard and
maintain that right.”).
       252
           Conn. Const. art. VIII, § 1; see Ratner, supra, at 815 (citing Connecticut
provision as a representative Category I provision).
       253
           See Thro, Judicial Analysis, supra, at 606 & nn. 56-57 (citing provisions in
constitutions of Arkansas, Colorado, Delaware, Florida, Idaho, Illinois, Kentucky,
Maryland, Minnesota, Montana, North Dakota, New Jersey, Ohio, Oregon, Pennsylvania,
Texas, Virginia, West Virginia, and Wisconsin); Grubb, supra, at 65–66.



                                              87
      schools for the instruction of all the children in the State between the ages of five
      and eighteen years.”254

     Category III provisions resemble Category II provisions, “but two characteristics
      make the textual commitment to education stronger.”255 They typically add
      supplemental mandates, such as a direction to use “all suitable means” to encourage
      or promote education. They also tend to include a preamble that emphasizes the
      importance of education.256 Indiana’s clause is representative:

      Knowledge and learning, generally diffused throughout a community, being
      essential to the preservation of a free government; it shall be the duty of the
      General Assembly to encourage, by all suitable means, moral, intellectual,
      scientific, and agricultural improvement; and to provide, by law, for a general
      and uniform system of Common Schools, wherein tuition shall be without
      charge, and equally open to all.257

     Category IV clauses go the furthest and make education the “primary,”
      “fundamental,” or “paramount” duty of the state legislature, implying that the needs
      of the state’s public schools must come before other needs.258 For example the
      Washington Constitution states: “It is the paramount duty of the state to make ample




      254
          N.J. Const. art. VIII, § 4, ¶ 1; see Ratner, supra, at 815 (citing New Jersey
provision as representative of Category II).
      255
            Grubb, supra, at 68.
      256
           Id. at 68–69; see Thro, Judicial Analysis, supra, at 606 (citing provisions in
constitutions of California, Indiana, Iowa, Nevada, Rhode Island, South Dakota, and
Wyoming).
      257
            Ind. Const. art. VIII, § 1.
      258
           Grubb, supra, at 69; see Thro, Judicial Analysis, supra, at 606 (citing then-
operative provisions in constitutions of Georgia, Illinois, Maine, Michigan, Missouri, New
Hampshire, and Washington). At times, the additional language appears in a separate
constitutional provision that is not included on the State’s chart. See Dkt. 25.



                                            88
       provision for the education of all children residing within its borders, without
       distinction or preference on account of race, color, caste, or sex.”259

The different framing of the education clauses could readily lead courts to reach different

results when applying the provisions.260




       259
          Wash Const. art. IX, § 1; see Ratner, supra, at 816 (citing Washington provision
as a representative Category IV provision).
       260
           Thro, Judicial Analysis, supra, at 606. Thro argues that a court should not find a
qualitative component in a Category I clause because those clauses “do not specify any
level of quality.” Id. Other scholars disagree. For example, Grubb observes that “[d]espite
the simplicity of these provisions, they are substantive state obligations written in the most
fundamental body of state law.” Grubb, supra, at 67. Ratner takes a similar view: “All four
categories impose duties on the state to provide some form of public education. Even the
weakest provision compels states to maintain free public schools.” Ratner, supra, at 816.

        In my opinion, as this decision discussed when analyzing the plain language of the
Education Clause, even Category I provisions incorporate a qualitative component because
they call for establishing a system of public schools, and some minimum level of
educational effectiveness is inherent in the concept of schooling. Consistent with this view
and contrary to Thro’s thesis, courts in at least thirteen of the seventeen states that he
identified as having Category I provisions have held that their provisions incorporate a
qualitative component. See Op. of Justices, 624 So. 2d 107, 110 (Ala. 1993); Roosevelt
Elem. Sch. Dist. No. 66 v. Bishop, 877 P.2d 806, 823 (Ariz. 1994); Conn. Coal. for Justice
in Educ. Funding, Inc. v. Rell, 990 A.2d 206, 270 (Conn. 2010); Montoy v. State, 112 P.3d
923, 925 (Kan. 2005); McDuffy v. Sec’y of Exec. Office of Educ., 615 N.E.2d 516, 547–48
(Mass. 1993); Gould v. Orr, 506 N.W.2d 349, 353 (Neb. 1993); Hoke Cty. Bd. of Educ. v.
State, 599 S.E.2d 365, 373–74 (N.C. 2004); Campaign for Fiscal Equity, Inc. v. State, 801
N.E.2d 326, 327–29 (N.Y. 2003); Abbeville Cty. Sch. Dist. v. State, 767 S.E.2d 157, 159
(S.C. 2014); Tenn. Small Sch. Sys. v. McWherter, 851 S.W.2d 139, 140–41 (Tenn. 1993);
Brigham v. State, 692 A.2d 384, 386 (Vt. 1997). See generally Meira Schulman Ferziger,
Validity of Public School Funding Systems, 110 A.L.R. 5th 293 (2003 & Supp. 2011)
(collecting cases). Because these decisions establish a majority rule holding that weaker
Category I provisions encompass a qualitative component, they support the conclusion in
this case that Delaware’s stronger Category II provision incorporates a qualitative
component.



                                             89
       When considering precedent from other states, it is important to understand what

type of education clause the court was interpreting. Delaware’s Education Clause is a

center-of-the-fairway Category II provision. To determine whether it incorporates a

qualitative component, this opinion looks to decisions from other jurisdictions that have

considered Category II provisions that were adopted during the same historical period.

       There are sixteen states that adopted provisions resembling the Education Clause

after the Civil War and before the turn of the twentieth century: Ohio (1851), Minnesota

(1857), Maryland (1867), Illinois (1870), West Virginia (1872), Pennsylvania (1874),

Arkansas (1874), New Jersey (1875), Colorado (1876), Texas (1876), Florida (1885),

South Dakota (1889), Montana (1889), Wyoming (1889), Idaho (1890), and Kentucky

(1891).

       For purposes of analyzing precedent, this decision omits Montana, Florida, and

Illinois. Montana’s education clause originally resembled Delaware’s,261 but the state

revised its clause substantially in 1972.262 After the revision, the Montana Supreme Court




         Mont. Const. of 1889, art. X, § 1 (“It shall be the duty of the legislative assembly
       261

of Montana to establish and maintain a general, uniform and thorough, system of public,
free common schools.”).
       262
           Mont. Const. of 1972, art. X, § 1 (“(1) It is the goal of the people to establish a
system of education which will develop the full educational potential of each person.
Equality of educational opportunity is guaranteed to each person of the state. . . . (3) The
legislature shall provide a basic system of free quality public elementary and secondary
schools. . . . It shall fund and distribute in an equitable manner to the school district’s the
state’s share of the cost of the basic elementary and secondary school system.”).



                                              90
held that the education clause had a qualitative component. 263 At that point, however, the

significant textual differences between the two clauses weaken the persuasiveness of the

Montana case for purposes of interpreting the Education Clause.

       Florida’s clause is sui generis, both because its development followed a unique

course early on and because the clause was subsequently amended in 1968 and 1998.264




       263
          See Columbia Falls Elem. Sch. Dist. No. 6 v. State, 109 P.3d 257, 260–61 (Mont.
2005) (holding state’s system for funding public schools constitutionally inadequate and
school’s educational output constitutionally inadequate, as demonstrated by accreditation
problems, difficulty retaining teachers, cuts in programming, and deteriorating facilities).
       264
           The Florida Constitution of 1868, adopted after the Civil War during the era of
Reconstruction, contained a particularly strong educational mandate: “It is the paramount
duty of the State to make ample provision for the education of all the children residing
within its borders, without distinction or preference.” Fla. Const. of 1868, art. VIII, § 1.
The next section stated: “The Legislature shall provide a uniform system of common
schools, and a university, and shall provide for the liberal maintenance of the same.
Instruction in them shall be free.” Id. § 2. Seventeen years later, the Florida Constitution
of 1885 eliminated the first clause, leaving a shortened version of the second: “The
Legislature shall provide for a uniform system of public free schools, and shall provide for
the liberal maintenance of the same.” Fla. Const. of 1885, art. XII, § 1. The Florida
Constitution of 1968 revised the clause yet again so that it read: “Adequate provision shall
be made by law for a uniform system of free public schools and for the establishment,
maintenance and operation of institutions of higher learning and other public education
programs that the needs of the people may require.” Fla. Const. of 1968, art. IX, § 1(a). In
1998, the clause was amended by voter referendum to state:

       The education of children is a fundamental value of the people of the State
       of Florida. It is, therefore, a paramount duty of the state to make adequate
       provision for the education of all children residing within its borders.
       Adequate provision shall be made by law for a uniform, efficient, safe,
       secure, and high quality system of free public schools that allows students to
       obtain a high quality education and for the establishment, maintenance, and
       operation of institutions of higher learning and other public education
       programs that the needs of the people may require.



                                            91
The extant opinions deal with the later versions of the clause and conflict on key points,

with the Florida Supreme Court having accepted jurisdiction in a recent case.265

       Illinois’s clause is also distinguishable. The original provision from 1870 contained

Category II terminology that called a “thorough and efficient system,” but it went further

by instructing the legislature to create a system of public schools “whereby all children of

this State may receive a good common school education.”266 In 1970, Illinois replaced its

education clause with a new provision that required the state to “provide for an efficient

system of high quality public educational institutions and services.” 267 The new provision




Fla. Const. art. IX, § 1(a). The current clause goes so far as to specify maximum class sizes
for particular grades and to require “a high quality pre-kindergarten learning opportunity
in the form of an early childhood development and education program . . . .” Id. art. IX, §
1(b).
       265
           The Florida Supreme Court held that the 1968 clause “requires that a system be
provided that gives every student an equal chance to achieve basic educational goals
prescribed by the legislature.” St. Johns Cty. v. Ne. Fla. Builders Ass’n, 583 So. 2d 635,
641 (Fla. 1991). A subsequent Florida Supreme Court decision accepted that the clause
contained an adequacy requirement, but held that the complaint in the case before it had
not sufficiently pled a violation. See Coal. for Adequacy & Fairness in Sch. Funding, Inc.
v. Chiles, 680 So. 2d 400, 408 (Fla. 1996). After that decision, the voters amended the
Florida constitution to strengthen the clause. Notwithstanding that amendment, a Florida
intermediate court subsequently held that Florida’s education clause was not judicially
enforceable. See Citizens for Strong Sch., 232 So. 3d at 1170. That decision is currently on
appeal.
       266
          Ill. Const. of 1870, art. VIII, § 1 (“The general assembly shall provide a thorough
and efficient system of free schools, whereby all children of this State may receive a good
common school education.”).
       267
          Ill. Const. of 1870, art. VIII, § 1 (“A fundamental goal of the People of the State
is the educational development of all persons to the limits of their capacities. The State


                                             92
thus reinforced and strengthened the qualitative component, and case law interpreting the

provision does not provide meaningful insight into whether a qualitative component should

otherwise exist.268

       An argument could be made for including Arizona and New Mexico. The

constitutions of both states contained Category II provisions when they were admitted to

the Union in 1912, within what historians think of as the “long nineteenth century” (1776–

1914).269 Arizona’s original constitution contained a provision resembling the Education

Clause,270 and the Arizona Supreme Court held that this provision contained a qualitative

component.271 The same is true for New Mexico.272 Including these jurisdictions would

reinforce the conclusion that this decision already reaches.




shall provide for an efficient system of high quality public educational institutions and
services.”).
       268
           As discussed below, Illinois is one of only five jurisdictions where the state’s
highest court has held its education clauses to be non-justiciable. See Comm. for Educ.
Rights v. Edgar, 672 N.E.2 1178, 1993 (Ill. 1996).
       269
             See Eric J. Hobsbawm, THE AGE OF EMPIRE: 1875–1914 at 8 (1987).
       270
          See Ariz. Const. of 1912, art. XI, § 1 (“The Legislature shall enact such laws as
shall provide for the establishment and maintenance of a general and uniform public school
system, which system shall include kindergarten schools, common schools, high schools,
normal schools, industrial schools, and a university.”).
       271
           See Hull v. Albrecht, 950 P.2d 1141, 1145 (Ariz. 1997) (en banc); see also
Roosevelt Elem., 877 P.2d at 815–16. In 2000, Arizona’s education clause was substantially
revised. See Ariz. Const. art. XI, § 1(A).
       272
          See N.M. Const. art. XII, § 1 (“A uniform system of free public schools sufficient
for the education of, and open to, all the children of school age in the state shall be
established and maintained.”); Martinez v. State, No. D-101-CV-2014-0093, slip op. at 74


                                            93
                 b.     The Thirteen Jurisdictions

       Omitting Illinois, Montana, and Florida leaves thirteen jurisdictions that adopted

Category II-style education clauses after the Civil War and before the turn of the twentieth

century. The highest courts in all thirteen states have held that their education clauses

contain a qualitative component. These include the highest courts in the states whose

constitutions the delegates to the Convention of 1896–97 referenced during their debates

over the Education Clause.

       During the constitutional debates, delegate Spruance cited Arkansas as one of the

models for the Education Clause.273 The Arkansas clause reads: “Intelligence and virtue

being the safeguards of liberty and the bulwark of a free and good government, the state

shall ever maintain a general, suitable and efficient system of free public schools and shall

adopt all suitable means to secure to the people the advantages and opportunities of

education.”274 The Arkansas Supreme Court has held that this clause contains a qualitative

component: “There is no question in this court’s mind that the requirement of a general,

suitable, and efficient system of free public schools places on the State an absolute duty to



(N.M. 1st Jud. Dist. Ct. July 20, 2018) (post-trial decision finding violation of New
Mexico’s education clause and giving state defendants “until April 15, 2019, to take
immediate steps to ensure that New Mexico schools have the resources necessary to give
at-risk students the opportunity to obtain a uniform and sufficient education that prepares
them for college and career”), https://www.maldef.org/assets/pdf/2018-07-20d-101-cv-
2014-00793_Decision_and_Order.pdf.
       273
             2 DEBATES, supra, at 1212.
       274
             Ark. Const. art. 14, § 1.



                                             94
provide the school children of Arkansas with an adequate education.”275 The court did not

attempt to state what constituted an adequate education, but rather affirmed the trial court’s

application of specific standards that the court had developed to address the claims.276

       During the constitutional debates, Spruance cited Minnesota as one of the

precedents he considered when drafting the Education Clause, noting that it contained an

introductory preamble that provided “a little bit of 4th of July oratory” that he found

unnecessary.277 The Minnesota clause states: “The stability of a republican form of

government depending mainly upon the intelligence of the people, it is the duty of the

legislature to establish a general and uniform system of public schools.”278 The Minnesota

Supreme Court has held that this provision imposes an obligation to “ensure a regular

method throughout the state, whereby all may be enabled to acquire an education which

will fit them to discharge intelligently their duties as citizens of the republic.”279

       During the constitutional debates, Spruance cited Pennsylvania as a precedent for




       275
         Lake View Sch. Dist. No. 25 of Phillips Cty. v. Huckabee, 91 S.W.3d 472, 492
(Ark. 2002).
       276
             See id. at 485–86.
       277
             2 DEBATES, supra, at 1217.
       278
             Minn. Const. art. XIII, § 1.
       279
         Cruz-Guzman v. State, 916 N.W.2d 1, 9 (Minn. 2018) (quoting Board of Educ.
Of Town of Sauk Centre v. Moore, 1871 WL 3277, at *4 (Minn. July 1, 1871)).



                                               95
the Education Clause.280 At that time, Pennsylvania’s education clause stated: “The

General Assembly shall provide for the maintenance and support of a thorough and

efficient system of public schools, wherein all the children of this Commonwealth above

the age of 6 years may be educated, and shall appropriate at least one million dollars a year

for that purpose.”281 After being revised in 1967, the clause currently states: “The General

Assembly shall provide for the maintenance and support of a thorough and efficient system

of public education to serve the needs of the Commonwealth.”282 The Supreme Court of

Pennsylvania has held that the clause incorporates a qualitative component.283 The court

declined to spell out in the abstract what the qualitative standard was, choosing instead to

remand the case so the trial court could develop standards to resolve the issues presented,

taking into account both Pennsylvania’s existing educational standards and other sources

of authority.284

       In Delaware’s neighboring states of New Jersey and Maryland, the state supreme

courts have likewise held that their respective education clauses contain a qualitative

component. The New Jersey education clause states: “The Legislature shall provide for the




       280
             2 DEBATES, supra, at 1217.
       281
             Pa. Const. of 1874, art. X, § 1.
       282
             Pa. Const. art. III, § 14.
       283
             William Penn Sch. Dist. v. Pa. Dept. of Educ., 170 A.3d 414, 463–64 (Pa. 2017).
       284
             Id. at 457.



                                                96
maintenance and support of a thorough and efficient system of free public schools for the

instruction of all the children in the State between the ages of five and eighteen years.” 285

The New Jersey Supreme Court has held that its plain language contemplated “an equal

educational opportunity for children.”286 The court later elaborated on this concept: “The

Constitution’s guarantee must be understood to embrace that educational opportunity

which is needed in the contemporary setting to equip a child for his role as a citizen and as

a competitor in the labor market.”287 In a subsequent decision, the New Jersey Supreme

Court explained that the clause requires “a certain level of education, that which equates

with thorough and efficient.”288

       In Maryland, the education clause states: “The General Assembly, at its First

Session after the adoption of this Constitution, shall by Law establish throughout the State

a thorough and efficient System of Free Public Schools; and shall provide by taxation, or

otherwise, for their maintenance.”289 Maryland’s highest court has held that the education

clause has substantive content and requires that the General Assembly “establish a




       285
             N.J. Const. art. VIII, § 4, ¶ 1.
       286
             Robinson v. Cahill, 303 A.2d 273, 294 (N.J. 1973).
       287
             Id. at 295.
       288
          Abbott v. Burke (Abbot I), 575 A.2d 359, 368 (N.J. 1990); accord id. (“[T]he
clear import is not of a constitutional mandate governing expenditures per pupil, equal or
otherwise, but a requirement of a specific substantive level of education.”).
       289
             Md. Const. art. VIII, § 1.



                                                97
Statewide system to provide an adequate public school education to the children in every

school district.”290

       The Ohio education clause states: “The general assembly shall make such

provisions, by taxation or otherwise, as, with the income arising from the school trust fund,

will secure a thorough and efficient system of common schools throughout the State . . .

.”291 The Supreme Court of Ohio has held that the clause did not permit a system in which

“part or any number of the school districts of the state were starved for funds,” nor one “in

which part of any number of the school districts of the state lacked teachers, buildings, or

equipment.”292

       The Kentucky education clause states: “The General Assembly shall, by appropriate

legislation, provide for an efficient system of common schools throughout the state.”293

The Supreme Court of Kentucky has held that the clause has substantive content and




       290
           Montgomery Cty. v. Bradford, 691 A.2d 1281, 1284 (Md. 1997); see also
Hornbeck v. Somerset Cty. Bd. of Educ., 458 A.2d 758, 780 (Md. 1997) (entering judgment
for defendants where plaintiffs failed to prove or allege that “these qualitative standards
were not being met in any school district, or that the standards failed to make provision for
an adequate education, or that the State’s school financing scheme did not provide all
school districts with the means essential to provide the basic education contemplated by
[Maryland’s education clause]”).
       291
             Ohio Const. art. VI, § 2.
       292
           Cincinnati Sch. Dist. Bd. of Educ. v. Walter, 390 N.E.2d 813, 825 (Ohio 1979)
(internal quotation marks omitted); accord DeRolph v. State, 677 N.E.2d 733, 742–46
(Ohio 1997).
       293
             Ky. Const. § 183.



                                             98
requires that the General Assembly provide every Kentucky student with “equal

opportunity” to receive an “adequate education.”294 The court went on to define an

“efficient system” of education as one that includes eight minimum characteristics 295 and

“has as its goal the development of seven capacities.”296

       The West Virginia education clause states: “The Legislature shall provide, by

general law, for a thorough and efficient system of free schools.”297 The Supreme Court of



       294
             Rose v. Council for Better Educ., Inc., 790 S.W.2d 186, 211–13 (Ky. 1989).
       295
           Id. at 212–13 (“1) The establishment, maintenance and funding of common
schools in Kentucky is the sole responsibility of the General Assembly. 2) Common
schools shall be free to all. 3) Common schools shall be available to all Kentucky children.
4) Common schools shall be substantially uniform throughout the state. 5) Common
schools shall provide equal educational opportunities to all Kentucky children, regardless
of place of residence or economic circumstances. 6) Common schools shall be monitored
by the General Assembly to assure that they are operated with no waste, no duplication, no
mismanagement, and with no political influence. 7) The premise for the existence of
common schools is that all children in Kentucky have a constitutional right to an adequate
education. 8) The General Assembly shall provide funding which is sufficient to provide
each child in Kentucky an adequate education.”).
       296
            Id. at 212 (“(i) sufficient oral and written communication skills to enable students
to function in a complex and rapidly changing civilization; (ii) sufficient knowledge of
economic, social, and political systems to enable the student to make informed choices;
(iii) sufficient understanding of governmental processes to enable the student to understand
the issues that affect his or her community, state, and nation; (iv) sufficient self-knowledge
and knowledge of his or her mental and physical wellness; (v) sufficient grounding in the
arts to enable each student to appreciate his or her cultural and historical heritage; (vi)
sufficient training or preparation for advanced training in either academic or vocational
fields so as to enable each child to choose and pursue life work intelligently; and (vii)
sufficient levels of academic or vocational skills to enable public school students to
compete favorably with their counterparts in surrounding states, in academics or in the job
market.”).
       297
             W. Va. Const. art. XII, § 1.



                                              99
Appeals of West Virginia held that the clause has substantive content and requires a system

that “develops, as best the state of education expertise allows, the minds, bodies and social

morality of its charges to prepare them for useful and happy occupations, recreation and

citizenship, and does so economically.”298 The court also identified eight areas that an

educational system needed to address.299

       The Texas education clause states: “A general diffusion of knowledge being

essential to the preservation of the liberties and rights of the people, it shall be the duty of

the Legislature of the State to establish and make suitable provision for the support and

maintenance of an efficient system of public free schools.”300 The Supreme Court of Texas

has declared that this provision has substantive content and requires that the legislature

establish a system that will provide for a “general diffusion of knowledge.” The court




       298
             Pauley v. Kelly, 255 S.E.2d 859, 877 (W. Va. 1979).
       299
            Id. (“Legally recognized elements in this definition are development in every
child to his or her capacity of (1) literacy; (2) ability to add, subtract, multiply and divide
numbers; (3) knowledge of government to the extent that the child will be equipped as a
citizen to make informed choices among persons and issues that affect his own governance;
(4) self-knowledge and knowledge of his or her total environment to allow the child to
intelligently choose life work to know his or her options; (5) work-training and advanced
academic training as the child may intelligently choose; (6) recreational pursuits; (7)
interests in all creative arts, such as music, theatre, literature, and the visual arts; (8) social
ethics, both behavioral and abstract, to facilitate compatibility with others in this society.
Implicit are supportive services: (1) good physical facilities, instructional materials and
personnel; (2) careful state and local supervision to prevent waste and to monitor pupil,
teacher and administrative competency.”).
       300
             Tex. Const. art. VII, § 1.



                                               100
disagreed with the state’s interpretation of “efficient” as “a simple and inexpensive system”

and held that the term means “effective or productive of results[,] connot[ing] the use of

resources so as to produce results with little waste . . . .”301

       Wyoming’s education clause states:

       The legislature shall provide for the establishment and maintenance of a
       complete and uniform system of public instruction, embracing free
       elementary schools of every needed kind and grade, a university with such
       technical and professional departments as the public good may require and
       the means of the state allow, and such other institutions as may be
       necessary.302

The Wyoming Supreme Court concluded that the clause has substantive content and

requires the legislature “to provide an education system of a character which provides

Wyoming students with a uniform opportunity to become equipped for their future roles as

citizens, participants in the political system, and competitors both economically and

intellectually.”303




       301
             Edgewood Indep. Sch. Dist. v. Kirby, 777 S.W.2d 391, 394–96 (Tex. 1989).
       302
             Wyo. Const. art. VII, § 1.
       303
           Campbell Cty. Sch. Dist. v. State, 907 P.2d 1238, 1259 (Wyo. 1995). In arriving
at its conclusion, the Court defined “a complete and uniform system of public instruction”
as “an organization forming a network for serving a common purpose of
instructing/educating the public which organization has all the necessary parts or elements
and has always the same form” and “a thorough and efficient system of public schools
adequate to the proper instruction of the state’s youth” as “an organization forming a
network for serving the common purpose of public schools which organization is marked
by full detail or complete in all respects and productive without waste and is reasonably
sufficient for the appropriate or suitable teaching/education/learning of the state’s school
age children.” Id. at 1258–59.



                                               101
       South Dakota’s education clause states:

       The stability of a republican form of government depending on the morality
       and intelligence of the people, it shall be the duty of the Legislature to
       establish and maintain a general and uniform system of public schools
       wherein tuition shall be without charge, and equally open to all; and to adopt
       all suitable means to secure to the people the advantages and opportunities
       of education.304

The South Dakota Supreme Court held that this language guaranteed for the state’s children

“a free, adequate, and quality public education which provides them with the opportunity

to prepare for their future roles as citizens, participants in the political system, and

competitors both economically and intellectually.”305

       Colorado’s education clause states: “The general assembly shall, as soon as

practicable, provide for the establishment and maintenance of a thorough and uniform

system of free public schools throughout the state, wherein all residents of the state,

between the ages of six and twenty-one years, may be educated gratuitously.”306 The

Colorado Supreme Court has held that clause has substantive content, explaining that “the

phrase ‘thorough and uniform’ in the Education Clause describes a free public school




       304
             S.D. Const. art. VIII, § 1.
       305
             Davis v. State, 804 N.W.2d 618, 641 (S.D. 2011). The court was ultimately
unable to conclude that the state’s “education funding system (as it existed at the time of
trial) fail[ed] to correlate to actual costs or with adequate student achievement to the point
of declaring the system unconstitutional.” Id.
       306
             Colo. Const. art. IX, § 2.



                                            102
system that is of a quality marked by completeness, is comprehensive, and is consistent

across the state.”307

       Idaho’s education clause states: “The stability of a republican form of government

depending mainly upon the intelligence of the people, it shall be the duty of the legislature

of Idaho, to establish and maintain a general, uniform and thorough system of public, free

common schools.”308 The Idaho Supreme Court held that the clause has substantive content

and requires that state provide a “safe environment conducive to learning.”309 The Idaho

Supreme Court has stressed that courts should give meaning to the requirement of a

“thorough” system by looking to the executive branch’s “promulgated educational

standards pursuant to the legislative’s directive . . . .” 310

       This brief survey of decisions from states with similar Category II provisions shows

that courts have uniformly interpreted them as having a qualitative component. These

decisions counsel in favor of holding that Delaware’s Education Clause likewise has a

qualitative component.




       307
             Lobato v. State, 304 P.3d 1132, 1138 (Colo. 2013).
       308
             Idaho Const. art. IX, § 1.
       309
         Idaho Sch. for Equal Educ. Opp. v. State (Idaho Schools III), 976 P.2d 913, 920
(Idaho 1998).
       310
          Idaho Sch. for Equal Educ. Opportunity v. Evans (Idaho Schools I), 850 P.2d
724, 734 (Idaho 1993).


                                               103
                The Qualitative Component And The Plaintiffs’ Claims

       The plain language of the Education Clause, its legislative history, and decisions

from other states all point to the conclusion that the Education Clause has a qualitative

component. The Education Clause requires that the General Assembly establish and

maintain a system of public schools that lives up to that description in substance and not

just in form.

       From a linguistic standpoint, it is easiest to speak of this qualitative component

using an adjective, such as an “adequate” or “meaningful” or “effective” education.

Jurisprudentially, it is simplest to follow the lead of other courts and scholars who speak

in terms of an “adequacy requirement.” Recognizing that an adequacy requirement exists

is only the first step. The more difficult question is how to implement it.

       The parties have not devoted significant briefing to this issue. The State argued that

the Education Clause did not contain an adequacy requirement. The State did not dispute

that the complaint pled a violation in the event the court held that the Education Clause

contained an adequacy requirement. The plaintiffs touched lightly on what adequacy

means. They principally relied on the standards that the Delaware Department of Education

has set for itself.

       Courts in the thirteen Category II jurisdictions that have addressed the question of

adequacy have taken different approaches. Some courts, like the Supreme Court of New

Jersey, have framed a general definition:

       At its core, a constitutionally adequate education has been defined as an
       education that will prepare public school children for a meaningful role in
       society, one that will enable them to compete effectively in the economy and


                                            104
       to contribute and to participate as citizens and members of their
       communities.311

Others have adopted specific criteria.312

       A third approach uses the existing standards adopted by the legislative or executive

branches to define and measure adequacy.313 In my view, this approach recognizes the




       311
           Abbott v. Burke, 692 A.3d 417, 428 (N.J. 1997). Courts that have interpreted
education clauses falling into other categories have also offered general definitions. See,
e.g., Tenn. Small Sch. Sys., 851 S.W.2d at 150 (Category I); Seattle Sch. Dist. No. 1 of King
Cty. v. State, 585 P.2d 71, 94–95 (Wash. 1978) (Category IV).
       312
           See, e.g., Rose, 790 S.W.2d at 212–13 (adopting eight minimum characteristics
of an efficient system of education and seven capacities that a student should develop);
Pauley, 255 S.E.2d at 877 (identifying eight areas that an efficient system of education
should address). Courts that have interpreted education clauses falling into other categories
have taken similar approaches. See, e.g., Claremont Sch. Dist. v. Governor, 703 A.2d 1353,
1359 (N.H. 1997) (Category IV); Hoke Cty., 599 S.E.2d at 381 (Category III); Campaign
for Fiscal Equity, 801 N.E.2d at 330 (Category I); Abbeville, 515 S.E.2d at 540 (Category
I).
       313
           See, e.g., Idaho Schools III, 976 P.2d at 919 (looking to “educational standards
[promulgated] pursuant to the legislature’s directive”); Martinez v. State, slip op. at 17–25
(assessing adequacy using statutes enacted by New Mexico legislature and regulations
adopted by New Mexico Department of Education); Pauley, 255 S.E.2d at 878 (stating that
“great weight will be given to legislatively established standards, because the people have
reposed in that department of government ‘plenary if not absolute’ authority and
responsibility for the school system”). Courts that have interpreted education clauses
falling into other categories have looked to standards established by the political branches.
See, e.g., Unified Sch. Dist. No. 229 v. State, 885 P.2d 1170, 1186 (Kan. 1994) (interpreting
Category I clause; explaining that a court can use “the standards enunciated by the
legislature and the state department of education”); Leandro v. State, 488 S.E.2d 249, 259
(N.C. 1997) (interpreting Category III clause; citing the “[e]ducational goals and standards
adopted by the legislature”); McCleary v. State of Washington, 269 P.3d 227, 246–47
(Wash. 2012) interpreting Category IV clause; measuring adequacy using the statutory and
regulatory standards that the state had established in nine separate content areas). Scholars
endorse it as well. See Joshua Kagan, A Civics Action: Interpreting “Adequacy” in State
Constitutions’ Education Clauses, 78 N.Y.U.L. Rev. 2241, 2248 (2003) (noting that courts


                                            105
primacy of the political branches in this area. It also recognizes that the political branches

are better suited to determine in the first instance the educational standards that schools

must meet.

       Consequently, I believe that the proper course in this case will be for the court to

look first to the standards that the General Assembly and the Delaware Department of

Education have chosen. The parties will have to establish what standards govern this case.

The plaintiffs have alleged sufficiently for pleading purposes that the testing standards used

to measure grade-level proficiency are a suitable metric to use. There are likely other

components. For its part, the State suggested at the end of oral argument that the test

standards did not measure grade-level proficiency, but were aspirational standards

designed to push for greater student achievement. The statutory language directing the

Delaware Department of Education to establish standards for grade-level proficiency does

not support that contention,314 but if it proves to be the case, I would take that into account.

       At least one court has expressed concern about using standards developed by the

political branches, both because it could constitutionalize the prevailing beliefs of the day




can “use existing legislative or executive standards to define and measure adequacy”);
William F. Dietz, Manageable Adequacy Standards in Education Reform Litigation, 74
Wash. U.L.Q. 1193, 1194 (1996) (“[T]he proper approach to a judicial definition of
educational adequacy is to adopt as mandatory the standards that the legislature and the
educational bureaucracy have adopted for themselves in the form of accreditation standards
or statutory statements of educational goals.”).
       314
             See 14 Del. C. § 153.



                                             106
and render judicial review merely symbolic.315 I do not believe that deferring to the political

branches in the first instance would do that. This approach rather recognizes that

educational standards change over time and that the political branches are best suited to

keep up with the times. Judicial review also remains meaningful in cases like this one,

where the plaintiffs contend that the State is failing to meet its own standards. Ultimately,

if the political branches fail to adopt any standards at all, or if they implement unacceptably

low standards, then the judiciary might be forced to establish a constitutional minimum. If

the political branches decided that the dystopian hypothetical from the introduction

provided an adequate education, a court would have the power and the duty to hold that

the constitutional minimum requires more. But once the analysis moves away from the

extremes, there remains a wide range for the exercise of legitimate discretion. Within those

bounds, I believe a court should deploy the standards for educational adequacy that the

political branches establish.

       For purposes of the motion to dismiss Count I, the plaintiffs have pled sufficiently

that Delaware’s system of public schools fails to provide an adequate education to

Disadvantaged Students. The complaint starts with educational outputs, alleging that

Disadvantaged Students fail to achieve grade-level proficiency at shockingly low rates.

The introduction and the Factual Background detail those statistics, which need not be



       315
           William Penn, 170 A.3d at 459 (“Surely, it cannot be correct that we simply
constitutionalize whatever standards the General Assembly relies upon at the moment in
time, and then fix those as the constitutional minimum moving forward, if only because at
that point our oversight function would become merely symbolic.”).


                                             107
repeated. Based on these results, Delaware is not fulfilling its constitutional obligation to

Disadvantaged Students.

       Although the allegations regarding educational outputs would be sufficient standing

alone to state a claim, the complaint does not stop there. The allegations of the complaint

describe shortages in critical educational inputs like financial resources, high-quality

teachers, specialists and counselors, and textbooks. The Factual Background summarizes

those allegations, which support a reasonable inference that the State is not providing

Disadvantaged Students with sufficient educational inputs to receive an adequate

education.

       The complaint also discusses relative disparities between High-Need Schools and

wealthier schools. In my view, when considering educational adequacy, a reviewing court

should take into account not only absolute levels of educational inputs in particular school

districts, but also relative levels of inputs across school districts. This is because education

is both an absolute good, in that learning new facts or skills has value in its own right, and

a relative good, in that the value of one’s knowledge and skills depends to some degree on

a comparison with others’ knowledge and skills.316 Particularly in the areas of financial




       316
           See William S. Koski & Rob Reich, When “Adequate” Isn’t: The Retreat From
Equity in Education Law and Policy and Why It Matters, 56 Emory L.J. 546, 597–99, 612–
16 (2006) (explaining why education has both absolute and relative value using the concept
of a “positional good”; arguing that adequacy must take into account both absolute and
relative measures; calling for “the setting of high and rigorous outcome standards paired
with aggressive vertical equity of inputs in order to allow students with varying educational
needs to reach these standards”); see also Joshua E. Weishart, Equal Liberty In Proportion,


                                              108
resources and access to high-quality teachers, the complaint’s allegations support a

reasonable inference that the State is not providing Disadvantaged Students with sufficient

educational inputs to receive an adequate education in a relative sense. To the contrary, the

allegations of the complaint indicate that the State has established and maintained a

counterintuitive system that provides more financial resources and high-quality teachers to

wealthier, more privileged school districts, resulting in de facto discrimination against

Disadvantaged Students.

       The complaint further pleads that many Disadvantaged Students attend High-Need

Schools that are effectively segregated by race and class. The Supreme Court of the United

States held in Brown that a racially segregated education was inherently unequal, implying

that it could not be adequate or effective.317 The allegations of the complaint support a

reasonable inference that Delaware’s High-Need Schools, which are effectively segregated

by race and class, do not provide an adequate education to the Disadvantaged Students who

attend them.318




59 Wm. & Mary L. Rev. 215, 239–41, 286–92 (2017) (arguing that adequacy must include
a dimension of vertical equity).
       317
             See 347 U.S. at 494–95.
       318
          Over the past three decades, the Supreme Court of the United States has limited
the availability of desegregation remedies under the Equal Protection Clause to situations
involving de jure segregation, while simultaneously restricting the remedial breadth of
corrective measures to only those areas where de jure segregation existed. See generally
Leland Ware & Cara Robinson, Charters, Choice, and Resegregation, 11 Del. L. Rev. 1,
6–7, 16 (2009). Those same limitations do not logically apply under the Education Clause,
where the question is whether schools that are segregated by race and class can provide an


                                            109
       Count I pleads a violation of the Education Clause. The motion to dismiss Count I

on this basis is denied.

B.     Count II: The Specific Challenge To The State’s Funding System

       In Count II, the complaint challenges how Delaware allocates state funds to school

districts, contending that the system fails to provide sufficient funding to enable property-

poor school districts to provide an adequate education to Disadvantaged Students. To some

degree, this theory overlaps with Count I, because inadequate funding contributes to the

current state of educational inadequacy for Disadvantaged Students. In Count II, the

plaintiffs mount a standalone challenge to the state-funding system.

       As with its response to Count I, the State does not take on the plaintiffs’ claim

directly. Instead, the State re-characterizes it as a demand for equalized funding. In its

opening brief, the State claimed the plaintiffs were seeking “equal per-pupil funding state-

wide.”319 But the plaintiffs never argued that every pupil must have access to the same

amount of funding. To the contrary, they contend that Disadvantaged Students require

greater educational resources, and they believe the Education Clause mandates a funding




adequate education for the students who attend them. See Sheff v. O’Neill, 678 A.2d 1267,
1280 (Conn. 1996); see also John C. Brittain, Why Sheff v. O’Neill Is a Landmark
Decision, 30 Conn. L. Rev. 211, 211–212 (1997). See generally Jim Hilbert, Restoring the
Promise of Brown: Using State Constitutional Law to Challenge School Segregation, 46 Johns.
L. & Educ. 1, 1–3 (2017).
       319
             DOB at 3; accord id. at 36, 76.



                                               110
system in which pupils who need more funding receive more funding, not one in which

every pupil receives the same funding.

       The State also contends that Count II should be dismissed because Delaware law

permits individual districts to tax themselves at higher rates if they wish to provide greater

funding for education.320 The plaintiffs do not dispute this point. They accept that

individual districts can tax themselves at higher rates and generate more funding for their

local schools.

       Neither of the State’s arguments for dismissal addresses the claim that the plaintiffs

advance in Count II. Candidly, the plaintiffs could have done a better job spelling out their

claim. The four paragraphs comprising Count II state:

              181. A “general and efficient” system of public school is one where
       children are afforded a substantially equal opportunity to receive an adequate
       education, wherever they live.

              182. A “general and efficient” system of public schools is one where
       local school districts have substantially equal access to similar revenues per
       pupil through a similar tax effort.

              183. Delaware’s system for funding schools is unconstitutional
       because it places an unreasonably heavy burden on taxpayers residing in
       school districts with low property values to provide sufficient resources to
       children in those districts.

              184. Plaintiffs are entitled to an order that will require that Delaware
       cease its violation and meets its constitutional obligations.321




       320
             See id. at 75-77 (discussing Brennan, 104 A.2d at 783-84).
       321
             Compl. ¶¶ 181–84.


                                             111
The plaintiffs’ claim becomes more clear when these contentions are read in conjunction

with the balance of the complaint and against the backdrop of judicial decisions from

jurisdictions with similar Category II education clauses. Indeed, paragraph 182 of the

complaint paraphrases a holding by the Supreme Court of Texas in a decision that upheld

a successful challenge to a state financing system structurally similar to Delaware’s: “There

must be a direct and close correlation between a district’s tax effort and the educational

resources available to it; in other words, districts must have substantially equal access to

similar revenues per pupil at similar levels of tax effort.”322

       The plaintiffs start with the basic proposition that a certain amount of funding is

necessary for a school district to be able to provide a constitutionally adequate education

to its students. That amount must take into account the nature of the student population,

including the fact that Disadvantaged Students generally require greater levels of funding.

They further argue that the Education Clause imposes the obligation to establish and

maintain a general and efficient system of public schools on the State.323 It does not impose




       322
          Edgewood, 777 S.W.2d at 397. The Kansas Supreme Court subsequently adopted
the same test. See Gannon v. State, 319 P.3d 1196, 1239 (Kan. 2014).
       323
           See, e.g., Robinson, 303 A.2d at 294 (“Whether the State acts directly or imposes
the role upon local government, the end product must be what the Constitution commands.
A system of instruction in any district of the State which is not thorough and efficient falls
short of the constitutional command. Whatever the reason for the violation, the obligation
is the State’s to rectify it.”); Edgewood, 917 S.W.2d at 752 (noting that the Texas education
clause “placed the burden on the State’s Legislature to provide for the public schools”);
State v. Campbell Cty. Sch. Dist., 19 P.3d 518, 559 (Wyo. 2001) (“We again affirm that


                                             112
the obligation on the local school districts. Consequently, if there are school districts that

cannot provide an adequate education based on the amounts they are receiving, then the

State must make up the difference. The plaintiffs then take the next logical step and contend

that the inquiry should not be whether a school district could provide the necessary

incremental resources under any circumstances, such as by enduring disproportionately

high tax rates. The plaintiffs maintain that the residents of a property-poor district should

not have to shoulder an excessively high tax burden.324 They consequently contend that

each district should have access to sufficient funds from the State to provide a

constitutionally adequate education with a reasonable tax burden.

       At this point, a simplified example may help. Assume that an adequate education

requires average spending of $100 per student. Assume that the State provides funding

equal to $60 per student, and that the federal government provides funding equal to another

$10 per student. Further assume that the State has three districts that differ only in the value

of their tax base.

      District 1 is wealthy. It generates another $50 per student through local taxes. The
       total of $130 per student enables District 1 to provide a better-than-adequate
       education. Because of its high-value tax base, District 1 can generate this amount
       while taxing its citizens at one percent of the total assessed value of their property.

      District 2 is poor. It generates another $10 per student through local taxes. The total
       of $80 per student results in an inadequate education. Because its tax base has one-




the state bears the burden of funding and providing constitutionally adequate facilities to
school districts that provide an equal opportunity for a quality education.”).
       324
             See Compl. ¶¶ 46–49.


                                              113
       tenth the value of District 1’s, District 2 must tax its citizens at two percent of the
       total assessed value of their property to generate this inadequate amount.

      District 3 is also poor. It generates another $30 per student through local taxes,
       enabling it to provide an adequate education. Its tax base has the same value as
       District 2’s, but its citizens are committed to education, and they pay taxes equal to
       ten percent of the total assessed value of their property.

The plaintiffs believe that the State must provide enough funds to District 2 so that it can

provide an adequate education to its students. They also believe that the State must provide

enough funds to District 3 so that it can provide its students with an adequate education at

a lower level of taxation. As best I can tell, the plaintiffs are not contending that the State

must provide the full $100 needed for educational adequacy, nor the $90 needed once

federal funding is taken into account. In my view, that would be a more straightforward

argument that comports with the State having the constitutional obligation to provide an

adequate education. The plaintiffs instead contend that the State can provide something

less than $100 per student and force the districts to make up the difference, as long as the

resulting tax burden is not “unreasonably heavy.”325 The plaintiffs accept that District 1

will always have the ability to generate additional funds through local taxation and that

Brennan permits District 1 to use those funds to provide a superior education for its

students.

       Interpreting similar arguments under comparable Category II provisions, courts in

New Jersey, Ohio, and Texas have held that their state funding systems, which structurally




       325
             See Compl. ¶ 183.



                                             114
resembled Delaware’s, violated their education clauses.326 The plaintiffs’ theory has legal

support that the State has not made any effort to rebut. The State’s only response to Count

II was to mischaracterize the plaintiffs’ theory.

       The complaint’s allegations are sufficient to state a claim under the plaintiffs’

theory. The complaint alleges that the State provides approximately 60% of the funding

that school districts need for their schools. Another 9% comes from the federal government.

The balance comes from the school districts.327

       It is reasonable to infer that funding from the local districts is necessary to achieve

a constitutionally mandated minimum level of education. Under an arguable reading of the

Education Clause that imposes on the State the obligation to fund a minimally adequate




       326
            See Abbott I, 575 A.2d at 370 (striking down state financing system where poor
urban districts spent significantly less than wealthy districts and did not receive sufficient
state funding to provide an adequate education); Robinson, 303 A.2d at 297–98 (holding
state financing system unconstitutional where it had “no apparent relation to the mandate
for equal educational opportunity”); DeRolph, 677 N.E.2d at 742–46 (holding state finance
system unconstitutional where state failed to supply sufficient funding to enable poor
districts to provide an adequate education); Edgewood, 777 S.W.2d at 393 (holding state
school financing system unconstitutional based on wide disparities in spending where state
did not allocate sufficient funding to provide adequate education in poorer districts); see
also Seattle, 585 P.2d at 97 (holding financing system unconstitutional where complaining
district was required to raise approximately one-third of its funding for maintenance and
operations from a local levy). Cf. Lake View, 91 S.W.3d at 497–98 (affirming finding that
state funding system did not provide adequate expenditures per student); Davis, 804 N.W.
2d at 633 (holding that it would violate education clause if state failed to provide sufficient
funding to meet adequacy requirement and forced districts to rely on local referendums to
raise funds “necessary to fund a constitutionally adequate school system in the district”).
       327
             Compl. ¶ 27.



                                             115
education, this situation alone presents a constitutional violation.

       Taking the plaintiffs’ view that the State can offload part of its funding obligation

onto local school districts as long as it does not result in an unreasonably heavy tax burden,

the complaint’s allegations still support a reasonable inference of a constitutional violation.

The complaint alleges that Delaware’s school districts vary widely in their ability to

provide the incremental funding necessary to achieve adequacy and that some struggle to

meet this threshold. The complaint cites a report from the State’s Equalization Committee

which found that if each local district taxed its property at a reasonable rate, the resulting

funding available per unit of students would range from $28,896 to $103,248.328 The

Equalization Committee observed that poorer districts would not be able to raise revenue

comparable to what wealthier districts could generate without imposing “astronomical tax

rates.”329 In other words, wealthy districts can easily make up the shortfall between the

State’s level of funding and educational adequacy, particularly if they have fewer

Disadvantaged Students. Poorer districts cannot, particularly if they have more

Disadvantaged Students. The report of the Equalization Committee also supports a

reasonable inference that although the State purports to use Division III Equalization Funds




       328
         Id. ¶ 48 (citing Del. Equalization Comm., Fiscal Year 2018 Recommendations 6
(Mar. 2017), available at https://www.doe.k12.de.us/site/handlers/filedownload.ashx?
moduleinstanceid=9243&dataid=20933&FileName=FY18%20Equalization%20Final%2
0Report.pdf.
       329
             Del. Equalization Comm., supra, at 8.



                                             116
to address the imbalance, the amount is insufficient, is allocated based on outdated criteria,

and generates arbitrary results.

       The plaintiffs contend that the resulting financing system violates the Education

Clause, “because it places an unreasonably heavy burden on taxpayers residing in school

districts with low property values to provide sufficient resources to children in those

districts.”330 In a constitutional system, the State would provide all school districts with

enough resources to provide the constitutionally mandated level of education per pupil,

taking into account that Disadvantaged Students need extra resources. At a minimum, the

State would provide sufficient resources so that “local school districts have substantially

equal access to similar revenues per pupil through a similar tax effort.” 331 In such a system,

poorer districts would not have to strain make up the difference and potentially fall short

of the amount required to achieve the constitutionally mandated minimum.

       At the pleading stage, it is reasonably conceivable that the plaintiffs could prove a

set of facts at trial that would enable them to prevail on this claim. They have pled

disparities in taxable wealth and student spending across districts. They have also pled that

the system benefits wealthy districts who need it least and harms poorer districts who need

it most. At the pleading stage, the system seems to be generating arbitrary and unfair




       330
             Compl. ¶ 183.
       331
             Id. ¶ 182.


                                             117
results. Either way, it is reasonably conceivable that such a system is not “general and

efficient.”

       Count II pleads a violation of the Education Clause. The motion to dismiss Count II

on this basis is denied.

C.     Justiciability

       So far, this decision has concluded that the Education Clause has a qualitative

dimension and that the complaint’s allegations state a claim that Delaware’s system of

public schools falls short of the constitutional mandate. According to the State, the

plaintiffs’ claim still should be dismissed because the courts are not competent to apply the

Education Clause. The State maintains that whether Delaware’s system of public schools

satisfies the Education Clause is a non-justiciable political question. This decision reaches

a different conclusion.

       Delaware’s Constitution vests the “judicial power” in the Delaware Supreme Court

and Delaware’s system of lower courts. Article I, Section 9 states: “All courts shall be

open; and every person for an injury done him or her . . . shall have remedy by the due

course of law, and justice administered according to the very right of the cause and the law

of the land . . . .”332 Under these provisions, it is “the duty of the courts to protect




       332
             Del. Const. art. I, § 9.



                                            118
constitutional guarantees.”333 “[O]nly the Delaware judiciary has the power, ‘province and

duty . . . to say what the law is’ . . . .”334

       The federal courts have developed the concept of a “political question” to describe

a case that a court should abstain from hearing because the issue would intrude on the

authority of a coordinate branch of government.335 The Delaware Supreme Court has

discussed the possibility of political-question abstention on four occasions, but has never

abstained on that basis.336 Instead, the Delaware Supreme Court has held that a case which



       333
             Rickards v. State, 77 A.2d 199, 205 (Del. 1950).
       334
           Evans, 872 A.2d at 549 (quoting Marbury, 5 U.S. (1 Cranch) at 178); accord
Troise, 526 A.2d at 905. Cf. Super. Ct. v. State Pub. Emp. Relations Bd., 988 A.2d 429,
431–33 (Del. 2010) (holding that executive branch tribunal lacked jurisdiction over a
union’s petition to represent Superior Court bailiffs because “[t]he Delaware Constitution
vests in the Chief Justice general and supervisory powers over all courts, which includes
court employees”).
       335
           See Baker v. Carr, 369 U.S. 186, 217 (1962) (identifying possibility of abstention
in “political question” cases but deciding case on merits).
       336
            See Troise, 526 A.2d at 904 (discussing considerations but resolving case
involving status of Governor’s appointees); Mayor and Council of Dover v. Kelley, 327
A.2d 748, 754 (Del. 1974) (noting that the extension of the boundaries of a city is generally
a political matter, but finding case justiciable and invalidating an annexation vote, after
because “once the state has established an electoral procedure to decide such an issue, the
constitutional principles relevant to elections apply”); State ex rel. Wahl v. Richards, 64
A.2d 400, 402 (Del. 1949) (holding that constitutional provision making the House the sole
“judge of the elections, returns and qualifications of its members” did not prevent court
from hearing petition for writ of mandamus to Board of Canvass for recount (internal
quotation marks omitted)); Op. of Justices, 413 A.2d 1245, 1250 (Del. 1980) (declining to
issue an advisory opinion on effect of legislative action on a federal constitutional
amendment because “whether an issue of Delaware ratification of the ERA Amendment
be regarded as justiciable or political, the result is the same: the issue is exclusively
Federal”).



                                                 119
“turns on the meaning of a constitutional provision . . . presents a justiciable issue.”337

       When plaintiffs have brought challenges in other jurisdictions involving an

education clause, the defendants have regularly argued that the claim represented a non-

justiciable political question.338 In the jurisdictions with Category II clauses like

Delaware’s, the highest courts in ten states have rejected political-question arguments

explicitly and held that comparable challenges under their states’ education clauses were

justiciable.339 In three other states with Category II clauses, the states’ highest courts held




       337
           Troise, 526 A.2d at 905; see also O’Neill v. Town of Middletown, 2006 WL
205071, at *13–14 (Del. Ch. Jan. 18, 2006) (observing that although an overly expansive
review of administrative land use decisions would “tread dangerously into the realm of
political questions,” a right to judicial review must “be recognized for claims of violations
of certain of plaintiffs’ constitutional rights”).
       338
            See Meira Schulman Ferziger, Procedural Issues Concerning Public School
Funding Cases, 115 A.L.R. 5th 563 (2004 & Supp. 2018) (collecting cases on
justiciability); Julia A. Simon-Kerr & Robynn K. Sturm, Justiciability and the Role of
Courts in Adequacy Litigation: Preserving the Constitutional Right to Education, 6 Stan.
J.C.R. & C.L. 83 (2010) (summarizing decisions addressing justiciability of challenges
under state education clauses; arguing that challenges are justiciable); see also Will Stancil
& Jim Hilbert, Justiciability of State Law School Segregation Claims, 44 Mitchell Hamline
L. Rev. 399 (2018) (summarizing and critiquing decisions that have dismissed challenges
under state education clauses as being non-justiciable; arguing that challenges to de facto
segregation are justiciable).
       339
           The ten states with Category II clauses where the highest state courts have
addressed the issue explicitly are Arkansas, Colorado, Idaho, Kentucky, Minnesota, Ohio,
Pennsylvania, South Dakota, Texas, and Wyoming. See Lake View, 91 S.W.3d at 482–85;
Lobato v. State (Lobato II), 218 P.3d 358, 374 (Colo. 2009) (en banc); Idaho Schools I,
850 P.2d at 734; Rose, 790 S.W.2d at 209; Cruz-Guzman, 916 N.W.2d at 10; DeRolph, 677
N.E.2d at 737; William Penn, 170 A.3d at 457; Olson v. Guindon, 771 N.W.2d 318, 323
(S.D. 2009); Campbell, 907 P.2d at 1258; Neeley v. W. Orange-Cove Consol. Ind. Sch.
Dis., 176 S.W.3d 746, 772 (Tex. 2005). In addition to the states with Category II clauses,
courts in states with education clauses that fall into other categories have rejected political


                                             120
implicitly that the comparable challenges were justiciable by addressing the claims on the

merits.340 Illinois is the only state with what is arguably a Category II clause that has held

that a comparable claim was non-justiciable.341

       Based on extant Delaware precedent, this case does not present a political question.

It turns on the meaning of the Education Clause, which requires that the General Assembly

“establish and maintain a general and efficient system of free public schools.” The case

thus “turns on the meaning of a constitutional provision” and “presents a justiciable




question arguments explicitly. See, e.g., Conn. Coal., 990 A.2d at 217; McDaniel v.
Thomas, 285 S.E.2d 156, 157 (Ga. 1981); Columbia Falls, 109 P.3d at 260; Davis, 804
N.W.2d at 641 n.34; Abbeville, 767 S.E.2d at 163; Brigham, 889 A.2d at 719; Seattle, 585
P.2d at 80; Tenn. Small Sch. Sys., 851 S.W.2d at 147.
       340
            The two states with Category II clauses where the highest state courts have
addressed the issue implicitly are Maryland, New Jersey, and West Virginia. See Hornbeck,
458 A.2d at 770–81; Abbott I, 575 A.2d at 363–66; Pauley, 255 S.E.2d at 877. In addition
to the states with Category II clauses, courts in states with education clauses that fall into
other categories have implicitly rejected political question arguments by addressing the
merits. See, e.g., Roosevelt Elem., 877 P.2d at 812; Serrano v. Priest, 557 P.2d 929, 943
(Cal. 1976); Unified Sch. Dist., 885 P.2d at 1173; McDuffy, 615 N.E.2d at 523; McGary v.
Barrows, 163 A.2d 747, 752 (Me. 1960); Comm. for Educ. Equality v. State, 294 S.W.3d
477, 488 (Mo. 2009) (en banc); Matthews v. State, 428 P.2d 371, 372 (Nev. 1967);
Bismarck Pub. Sch. Dist. No. 1 v. State, 511 N.W.2d 247, 256 (N.D. 1994); Claremont,
703 A.2d at 1357; Campaign for Fiscal Equity, 801 N.E.2d at 330; Kukor v. Grover, 436
N.W.2d 568, 574 (Wis. 1989).
       341
          Edgar, 672 N.E.2d at 1196. Including states with education clauses that fall into
other categories adds only four other state supreme court decisions. See Ex parte James,
836 So. 2d 813, 815 (Ala. 2002); Bonner ex rel. Bonner v. Daniels, 907 N.E.2d 516, 522
(Ind. 2009); Okla. Educ. Ass’n v. State ex rel. Okla. Legislature, 158 P.3d 1058, 1065
(Okla. 2007); City of Pawtucket v. Sundlun, 662 A.2d 40, 57 (R.I. 1995). The decisions
holding that education clause challenges are non-justiciable remain a distinct minority.



                                             121
issue.”342 Not only that, but the legislative history of the Education Clause shows that the

delegates to the Constitutional Convention of 1896–97 understood that the clause was

mandatory and could be enforced in court. Martin and Saulsbury, two principal opponents

of the clause, sought to reduce or eliminate the adjectives that appeared in Spruance’s

proposal (“general, suitable and efficient”) precisely because Martin anticipated that there

could be litigation over the meaning of those provisions.343 Consistent with their

expectations, the Delaware Supreme Court has addressed claims under the Education

Clause in Brennan344 and twice issued opinions at the request of the Governor addressing

questions involving whether laws relating to Delaware’s public schools were constitutional

under the clause.345 No decision has ever called into question the power of the Delaware

courts to interpret the Education Clause.346 In this arena, as in others, “only the Delaware

judiciary has the power, ‘province and duty . . . to say what the law is’ . . . .”347




       342
             Troise, 526 A.2d at 905.
       343
             See 2 DEBATES, supra, at 1218–19.
       344
104 A.2d at 784.
       345
             See Op. of Justices, 246 A.2d at 228; School Code, 108 A. at 41.
       346
           Cf. Cruz-Guzman, 916 N.W.2d at 8 (Minnesota Supreme Court noting in
rejecting non-justiciability argument that “[a]lthough we have not had many occasions to
interpret or apply the Education Clause, we have consistently adjudicated claims asserting
violations of the Clause”).
       347
             Evans, 872 A.2d at 549 (citation omitted).



                                              122
       A closer examination of the factors considered in political-question analysis

confirms this conclusion. When discussing the possibility of political-question abstention,

the Delaware Supreme Court has cited the considerations identified by the Supreme Court

of the United States in Baker v. Carr, a case which challenged a legislative failure to update

a voter apportionment statute to reflect changes in population distribution and density.348

The plaintiffs in that case asserted a violation of the Equal Protection Clause. As part of its

analysis, the Baker Court discussed when it would be appropriate for a federal court to

decline to address an issue:

       Prominent on the surface of any case held to involve a political question is
       found a textually demonstrable constitutional commitment of the issue to a
       coordinate political department; or a lack of judicially discoverable and
       manageable standards for resolving it; or the impossibility of deciding
       without an initial policy determination of a kind clearly for nonjudicial
       discretion; or the impossibility of a court’s undertaking independent
       resolution without expressing lack of the respect due coordinate branches of
       government; or an unusual need for unquestioning adherence to a political
       decision already made; or the potentiality of embarrassment from
       multifarious pronouncements by various departments on one question.

       Unless one of these formulations is inextricable from the case at bar, there
       should be no dismissal for non-justiciability on the ground of a political
       question’s presence.349

The Baker Court held that the apportionment challenge was in fact justiciable.350




       348
             Baker, 369 U.S. at 192; see Troise, 526 A.2d at 904 (discussing Baker).
       349
             Baker, 369 U.S. at 217.
       350
             Id. at 237.


                                             123
       Under the Baker test, the question is not whether a case might implicate one or more

of these considerations, but rather whether the role of any factor is so “inextricable from

the case” as to prevent judicial resolution. That situation does not exist here.

              A Textually Demonstrable Commitment A Coordinate Branch

       The State argues that the Education Clause contains “a textually demonstrable

constitutional commitment of the issue to a coordinate political department” by virtue of

its statement that “the General Assembly shall provide for the establishment and

maintenance of a general and efficient system of free public schools.” In reality, the

Education Clause imposes a mandate on the General Assembly. It is not a grant of

authority, but rather a constitutional command that the General Assembly must carry out.351

The judiciary can and should determine whether the General Assembly has complied with

this constitutional requirement.352




       351
           See City of Newark v. Weldin, 1987 WL 7536, at *7 (Del. Ch. Feb. 20, 1987)
(Allen, C.) (observing that the Education Clause “impos[es] on the legislature the exclusive
obligation to establish the general parameters of a school system”). Cf. Cruz-Guzman, 916
N.W.2d at 8 (describing Minnesota’s comparable provision as a “mandate” and “not a grant
of power”).
       352
           See William Penn, 170 A.3d at 457 (“The foundation for the rule of law as we
have come to know it is the axiom that, when disagreements raise, the Court has the final
word on the Constitution’s meaning.”); Edgewood, 777 S.W.2d at 393 (holding that Texas
education clause “imposes on the legislature an affirmative duty” and that “this court must,
when called upon to do so, measure the constitutionality of the legislature’s actions”). Cf.
Cruz-Guzman, 916 N.W.2d at 10 (“[T]here is no breach of the separation of powers for the
[judiciary] to determine the basic issue of whether the Legislature is meeting the
affirmative duty that the [education clause in] the Minnesota Constitution places upon it.”
(internal quotation marks omitted) (first alteration original)).



                                             124
       In support of its argument for absolute deference to the General Assembly, the State

points to cases that have referred to the legislature’s “plenary” power over education.353

The General Assembly does indeed have broad and expansive authority in this area, but

the Education Clause does not make that authority non-reviewable. A direction to perform

a task does not mean that the party performing it judges its own performance. “The idea

that any legislature . . . can conclusively determine for the people and for the courts that

what it enacts in the form of law, or what it authorizes its agents to do, is consistent with

the fundamental law, is in opposition to the theory of our institutions.”354 “[T]he separation

of powers in our tripartite system of government typically depends upon judicial review to

check acts or omissions by the other branches in derogation of constitutional

requirements.”355




       353
            See, e.g., DuPont, 196 A. at 172 (“[T]he Legislature, under article 10 of the
Constitution, has, subject to certain exceptions, plenary power over free public schools . .
. .”); Joseph v. Bd. of Adjustment of Town of Laurel, 1988 WL 47098, at *3 n.1 (Del. Super.
Apr. 29, 1988) (noting, in the context of a zoning dispute, that “[e]xisting constitutional
and statutory authority requires the General Assembly to provide for the establishment and
maintenance of a general and efficient system of free public schools. The General
Assembly has plenary [power] over the establishment, operation and regulation of public
schools within the State of Delaware”); Corder, 196 A.2d at 407 (addressing the General
Assembly’s “plenary power” over education).
       354
        Smyth v. Ames, 169 U.S. 466, 527 (1898), overruled on other grounds by Fed.
Power Comm’n v. Nat. Gas Pipeline Co. of Am., 315 U.S. 575 (1942).
       355
          William Penn, 170 A.3d at 418; accord id. at 435 (“Judicial review stands as a
bulwark against unconstitutional or otherwise illegal actions by the two political
branches.”); see Edgewood, 777 S.W.2d at 394 (“If the system is not ‘efficient’ or not


                                             125
       The Education Clause obligates the General Assembly to create and maintain a

system of public schools. It does not say that the General Assembly has the authority to

determine for itself whether its actions meet the constitutional requirement. As the

Minnesota Supreme Court observed, “[a]lthough specific determinations of educational

policy are matter for the Legislature, it does not follow that the judiciary cannot adjudicate

whether the Legislature has satisfied its constitutional duty under the Education Clause.”356

The Supreme Court of Pennsylvania likewise distinguished between a provision that

assigns responsibility for a task and a provision that divests judicial review:

       It will not suffice to prevent our review to observe that the constitutional
       provision in question has directed the General Assembly, not the courts, to
       “provide for a thorough and efficient system of public education.” The
       question is whether our Constitution, explicitly or impliedly, can be read as
       reflecting the clear intent to entrust the legislature with the sole prerogative
       to assess the adequacy of its own effort to satisfy that constitutional
       mandate.357




‘suitable,’ then the legislature has not discharged its constitutional duty and it is our duty
to say so.”).
       356
           Cruz-Guzman, 916 N.W.2d at 9; accord id. at 10 (“In other words, although the
constitution assigns to the Legislature the duty of establishing ‘a general and uniform
system of public schools,’ the interpretation of the constitution’s language ‘is a judicial,
not a legislative, question.’” (citations omitted)).
       357
           William Penn, 170 A.3d at 439 (quoting Pennsylvania education clause); accord
id. at 446 (explaining that “mere textual commitment of a given function to a given branch
of government does not by itself prelude judicial review”).



                                             126
Like the Pennsylvania education clause, Delaware’s Education Clause does not “confer[]

upon the General Assembly the exclusive authority to monitor its own compliance.”358

       The fact that the judiciary retains its power to “say what the law is” for purposes of

the Education Clause does not divest the political branches of their authority in this area.

It rather ensures that the judiciary plays its proper role within a constitutional framework

of checks and balances.359 As courts and scholars have recognized, for the judiciary to

endorse the political question argument would constitute an abdication of the judiciary’s

responsibility in the area of education.360




       358
          Id. at 439; see id. at 446 (explaining that for judicial review to be displaced,
“there must be some indication that vested within the Education Clause mandate is the
obligation and prerogative to ‘self-monitor’”).
       359
           See DeRolph, 677 N.E.2d at 737 (“The judiciary was created as part of a system
of checks and balances.”); see also Lobato II, 218 P.3d at 371–72 (“[T]he court has the
responsibility to review whether the actions of the legislature are consistent with its
obligation to provide a thorough and uniform school system.”); Columbia Falls, 109 P.3d
at 261 (“As the final guardian and protector of the right to education, it is incumbent upon
the court to assure that the system enacted by the Legislature enforces, protects and fulfills
the right.”); Idaho Schools I, 850 P.2d at 734 (declining “to accept the respondents’
argument that the other branches of government be allowed to interpret the constitution for
us”).
       360
           See Lake View, 91 S.W.3d at 484 (“This court’s refusal to review school funding
under our [education clause] would be a complete abrogation of our judicial responsibility
and would work a severe disservice to the people of this state. We refuse to close our eyes
or turn a deaf ear to claims of a dereliction of duty in the field of education.”); Rose, 790
S.W.2d at 208–10 (“To avoid deciding the case because of ‘legislative discretion,’
‘legislative function,’ etc., would be a denigration of our own constitutional duty. To allow
the General Assembly (or, in point of fact, the Executive) to decide whether its actions are
constitutional is literally unthinkable.”); Cruz-Guzman, 916 N.W.2d at 9 (“Deciding that
appellants’ claims are not justiciable would effectively hold that the judiciary cannot rule
on the Legislature’s noncompliance with a constitutional mandate, which would leave the


                                              127
       Like the vast majority of other courts that have interpreted similar provisions, I do

not believe that the Education Clause grants the General Assembly the authority to self-

monitor, thus depriving the judiciary of its role in a system of checks and balances. The

Education Clause assigns a task to the General Assembly. It does not manifest a textually

demonstrable commitment to the notion that the General Assembly should judge for itself

whether it carried out that task.

              Judicially Discoverable and Manageable Standards

       The State next argues that “a lack of judicially discoverable and manageable

standards” makes it impossible for the judiciary to determine whether Delaware’s system

of public schools complies with the Education Clause. The State equates the qualitative

component of the Education Clause with the need to determine and proclaim in the abstract

what constitutes a proper education, and the Sate argues that it would be hubristic for this




Education Clause claims without a remedy.”); DeRolph, 677 N.E.2d at 737 (“We will not
dodge our responsibility by asserting that this case involves a nonjusticiable political
question. To do so is unthinkable. We refuse to undermine our role as judicial arbiters and
to pass our responsibilities onto the lap of the General Assembly.”); McDaniel, 285 S.E.2d
at 167 (“[W]e would regard our own refusal to adjudicate plaintiffs’ claims of
constitutional infringement an abdication of our constitutional duties.” (internal quotation
marks omitted)); Aaron Y. Tang, Broken Systems, Broken Duties: A New Theory for School
Finance Litigation, 94 Marq. L. Rev. 1195, 1208 (2011) (“The vast majority of courts have
rejected state defendants’ non-justiciability arguments, reasoning that to decline to address
plaintiffs’ challenges would amount to an abdication of the court’s essential responsibility
to interpret the meaning of the state constitution.”).



                                            128
court to think it could “articulate a standard that has evaded scholars since the time of

ancient Greece.”361

       I have already discussed my belief that the court should not determine and proclaim

in the abstract what constitutes a proper education. The court instead can and should use in

the first instance the standards for school adequacy and grade-level proficiency that the

political branches have established.362 The complaint in this case pleads that the State is

failing to provide an adequate education based on these standards.

       On a broader level, there is nothing particularly vague or indeterminate about the

standard that the Education Clause imposes compared to other legal standards. Judicial

decisions interpret and enforce concepts such as “probable cause,” “due process,” “equal

protection,” and “cruel and unusual punishment.”363 In corporate law, Delaware courts

have developed a meaningful jurisprudence based on fiduciary duties of care and loyalty,

and a subsidiary concept of good faith.364 The Delaware judiciary is equally able to

interpret and apply the Education Clause.




       361
             Dkt. 48 at 8.
       362
           See William S. Koski, Educational Opportunity and Accountability in an Era of
Standards-Based School Reform, 12 Stan. L. & Pol’y Rev. 301, 307 (2001) (explaining
that when using standards developed by the political branches, “concerns about judicial
fact-finding, expertise, and legitimacy are ameliorated”).
       363
             William Penn, 170 A.3d at 455.
       364
          See, e.g., Stone ex rel. AmSouth Bancorporation v. Ritter, 911 A.2d 362, 370
(Del. 2006).



                                              129
       The State also fears that this litigation would grow into an unmanageable monster,

citing lawsuits in other states have generated “protracted litigation spanning multiple years,

even decades.”365 The Delaware courts regularly manage complex litigation. This case is

within the competence of the Delaware courts.

                The Need For An Initial Policy Decision

       The State next argues that it is impossible for a court to rule on this case without an

initial policy determination of a kind clearly not suited for the judiciary. The framers of the

Constitution of 1897 made the initial policy decision when they drafted the Education

Clause and mandated a “general and efficient system of public schools.” The judiciary can

interpret and apply that standard. Since then, the General Assembly and the Delaware

Department of Education have established detailed standards for grade-level proficiency,

including metrics for assessing student achievement. The judiciary can interpret and apply

those standards as well.

                Respect For Coordinate Branches Of Government

       The State finally argues that by resolving this case, this court would express a lack

of respect for coordinate branches of government. But as other courts have observed when

rejecting similar arguments, this case is no different from others in which a court must pass

on the constitutionality of a statute or action taken by the executive.366 It does not show a

lack of respect to coordinate branches for the courts to fulfill their constitutional role in the



       365
             DOB at 43 & n.170; see id. at 57.
       366
             See William Penn, 170 A.3d at 454–55.


                                              130
system of checks and balances. One might posit that it shows a lack of respect for the role

of the judiciary when the political branches argue that their actions should not be subject

to any form of review and that the courts are incompetent to perform their role.

       The possibility of interference with a coordinate branch looms largest for the

remedial phase. If the plaintiffs succeed in proving a constitutional violation, then there

will be questions about whether and to what extent this court can impose a remedy. Courts

in other jurisdictions have reached different conclusions about the remedies a court can

impose. Some have stopped at issuing a declaration regarding constitutional compliance,

leaving the solution to the political branches. Others have given the political branches a

first crack at a solution. And others have deployed more substantive remedies.367

       Whether and what kind of remedy issues should be addressed at a future date. The

court will only need to cross this bridge if the plaintiffs prove their claims. Any relief will

be tailored to address the claims and remedy the harm. The parties will of course have

significant input in the crafting of relief. Depending on what (if anything) the plaintiffs

prove, the situation might warrant only declaratory relief. Or, it might warrant equitable

relief. It is also possible that the court might need to provide provisional relief pending

action by the political branches.368 The possibility that a remedy might include relief that



       367
             See generally Weishart, Aligning Education, supra, at 346.
       368
            In Belton, this court recognized the need for a court of equity to provide
provisional relief where the right to an education is concerned. See 87 A.2d at 871 (“An
injunction will issue preventing the defendants and their agents from refusing these
plaintiffs, and those similarly situated, admission to School No. 29 because of their


                                             131
goes beyond a declaratory judgment is not a reason to dismiss the complaint at the pleading

stage and deny the plaintiffs an opportunity to prove their case.

D.     The Treasurer’s Status As A Defendant

       The Treasurer contends that he should not be a defendant because his office has

nothing to do with education. In terms of the substance of what Delaware schools teach

and how they go about doing it, that is true. In terms of the financing of Delaware’s public

schools, this assertion misses the mark. The Treasurer is the “Trustee of the School Fund”

and “make[s] disbursements authorized by law.”369 The Treasurer also serves as the

treasurer of each school district and as the receiver and custodian of all moneys to which

school districts are entitled by law.370

       The plaintiffs contend that the State allocates financial resources among school

districts and schools in a manner that violates the Education Clause. The Treasurer oversees



color.”). The defendants argued that the court should “do no more than direct [the school
board] to equalize facilities and opportunities, and give them time to comply with such an
order.” Id. at 869. The court rejected that argument and granted immediate relief. Id. at
869–70. The Belton case obviously involved quite different and egregious facts, and the
remedy of ordering immediate admission to a different school was available to the court.
It is not possible to foresee what facts will be proven at trial in this case, but they will
necessarily be quite different from Belton. It may nevertheless be the case that if a
constitutional violation is shown to exist, then some form of provisional remedy will be
warranted to address educational inadequacies until the political branches can develop a
more enduring solution. See, e.g., Neeley, 176 S.W.3d at 798-99 (affirming trial court’s
issuance of injunction against state officials preventing them from enforcing tax rate cap
that had been held to be unconstitutional).
       369
             29 Del. C. §§ 2704, 2705(b).
       370
             14 Del. C. § 1047.



                                            132
that process. He is therefore a proper defendant. A survey of sixty-one similar cases in

other jurisdictions found that approximately 20% named the state treasurer and another

10% named the state director of finance.371 To include the Treasurer is therefore not

uncommon.

       The additional burden of keeping the Treasurer in the case appears minimal. The

plaintiffs have sued all of the defendants in their official capacities; none are being sued

personally as individuals. The Treasurer is not facing different claims, nor does he have

any unique defenses. Recognizing this fact, the defendants have adopted to date and

doubtless will continue to adopt a united front. In substance, it is the State that is the real

defendant. The Treasurer’s separate motion to dismiss is therefore denied.

                               III.       CONCLUSION

       The Education Clause mandates that the General Assembly “establish and maintain

a general and efficient system of free public schools.” Counts I and II assert legally

cognizable claims that the State has failed to satisfy its obligation for Disadvantaged

Students. These issues are justiciable. The motion to dismiss is denied.




       371
           See Spencer C. Weiler et al., Examining Adequacy Trends in School Finance
Litigation, 345 Ed. L. Rep. 1, 7 (2017).


                                             133